Exhibit 10.1

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

by and between

 

NATIONAL RESEARCH CORPORATION,
as Borrower,

 

and

 

FIRST NATIONAL BANK OF OMAHA,
as Lender

 

______________________________

 

Dated as of May 28, 2020

 

______________________________

 

 

 

--------------------------------------------------------------------------------

 

 

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 28, 2020, is made
and entered into by and between NATIONAL RESEARCH CORPORATION, a Wisconsin
corporation (“Borrower”), and FIRST NATIONAL BANK OF OMAHA, a national banking
association (“Lender”). All capitalized terms used herein and defined in Section
11 are used herein as therein defined.

 

W I T N E S S E T H:

 

WHEREAS, Borrower and Lender are parties to that certain Credit Agreement, dated
as of April 18, 2018 (as amended or modified from time to time prior to the
Effective Date, the “Existing Credit Agreement”);

 

WHEREAS, Borrower and Lender desire to amend and restate the Existing Credit
Agreement to provide for loans and other financial accommodations to the Credit
Parties and to make certain other amendments and modifications to the Existing
Credit Agreement, all as more fully set forth herein; and

 

WHEREAS, subject to and upon the terms and conditions set forth herein, Lender
is willing to amend and restate the Existing Credit Agreement and make available
to Borrower the respective credit facilities provided for herein;

 

NOW, THEREFORE, IT IS AGREED:

 

Section 1     Amount and Terms of Credit.

 

1.01.     The Commitments.

 

(a)     Subject to and upon the terms and conditions set forth herein, Lender
agrees to make, at any time and from time to time on or after the Effective Date
and prior to the Revolving Loan Maturity Date, a revolving loan or revolving
loans (each a “Revolving Loan” and, collectively, the “Revolving Loans”) to
Borrower, which Revolving Loans (i) shall be denominated in Dollars, (ii) may be
repaid and reborrowed in accordance with the provisions hereof, and (iii) shall
not exceed in aggregate principal amount at any time the Revolving Loan
Commitment.

 

(b)     On the date hereof, the principal amount outstanding under the
Repurchase Term Loan (as defined in the Existing Credit Agreement) made pursuant
to the Existing Credit Agreement is $33,002,068.79. Such amount shall be deemed
to be outstanding as the repurchase term loan under this Agreement (the
“Repurchase Term Loan”), and shall be subject to all the terms and conditions
stated in this Agreement. The Repurchase Term Loan is fully funded and
non-revolving and amounts repaid may not then be reborrowed.

 

(c)     Subject to and upon the terms and conditions set forth herein, Lender
agrees to make, on or after the Effective Date and prior to the Delayed
Draw-Down Term Loan Maturity Date, one or more term loans (each a “Delayed
Draw-Down Term Loan” and collectively, the “Delayed Draw-Down Term Loans”) which
Delayed Draw-Down Term Loans (i) shall be denominated in Dollars, (ii) shall not
be revolving and amounts repaid may not then be reborrowed, and (iii) shall not
exceed in aggregate principal amount at any time the Delayed Draw-Down Term Loan
Commitment.

 

1

--------------------------------------------------------------------------------

 

 

1.02.     Minimum Amount of Each Borrowing. The aggregate principal amount of
each Borrowing of Revolving Loans or Delayed Draw-Down Term Loans shall not be
less than the Minimum Borrowing Amount applicable to such Loans.

 

1.03.     Notice of Borrowing.

 

(a)     Whenever Borrower desires to incur Delayed Draw-Down Term Loans or the
Repurchase Term Loan hereunder, an Authorized Officer shall give Lender at the
Notice Office at least three Business Days’ prior notice of each Loan to be
incurred hereunder by Notice of Borrowing (as defined below) and any such notice
shall be deemed to have been given on a certain day only if given before 3:00
P.M. (Omaha time) on such day, provided that Lender may in its discretion elect
to accept as timely requests that are received after 3:00 P.M. (Omaha time) on
the applicable Business Day.

 

(b)     Whenever Borrower desires to incur Revolving Loans hereunder, except as
provided in Section 1.03(d), an Authorized Officer shall give Lender at the
Notice Office at least the same day of such proposed Borrowing, a Notice of
Borrowing for such Revolving Loan to be incurred hereunder and any such notice
shall be deemed to have been given on a certain day only if given before 12:00
P.M. (Omaha time) on such day, provided that Lender may in its discretion elect
to accept as timely requests that are received after 12:00 P.M. (Omaha time) on
the applicable Business Day.

 

(c)     Each such notice described in Section 1.03(a) or Section 1.03(b) (each a
“Notice of Borrowing”) shall be irrevocable and shall be in writing, or by
telephone promptly confirmed in writing (provided, that at Lender’s election the
failure to provide written confirmation will not affect the validity of the
request), in the form of Exhibit A, appropriately completed to specify: (i) the
aggregate principal amount of the Loans to be incurred pursuant to such
Borrowing, and (ii) the date of such Borrowing (which shall be a Business Day).

 

(d)     Notwithstanding anything to the contrary in this Section 1.03, Borrower
hereby requests and authorizes Lender, without any other request or
authorization therefor from Borrower and without notice to Borrower and subject
to the terms and conditions set forth in this Agreement, make a Revolving Loan
at the end of any day in which Borrower shall have an overdraft (negative ledger
balance) in the Primary Concentration Account (after crediting all deposits
received in immediately available funds and debiting all withdrawals made and
checks presented against the Primary Concentration Account and honored by Lender
as of such date), which Revolving Loan shall be in the amount of the negative
ledger balance and shall be deposited in the Primary Concentration Account. A
Notice of Borrowing shall not be required in connection with a Revolving Loan
made by Lender to cover any negative ledger balance amount on a day-to-day basis
as set forth in the preceding sentence.

 

(e)     Without in any way limiting the obligation of Borrower to confirm in
writing any telephonic notice of any Borrowing or prepayment of Loans, Lender
may act without liability upon the basis of telephonic notice of such Borrowing
or prepayment, as the case may be, believed by Lender in good faith to be from
an Authorized Officer of Borrower, prior to receipt of written confirmation.
Borrower agrees that Lender’s record of any telephonic notice of such Borrowing
or prepayment of the Loans, as the case may be, will be binding on Borrower
absent manifest error.

 

2

--------------------------------------------------------------------------------

 

 

1.04.     Disbursement of Funds. No later than 1:00 P.M. (Omaha time) on the
date specified in each Notice of Borrowing, Lender will make available such
Borrowing requested to be made on such date. All such amounts will be made
available in Dollars and in immediately available funds by deposit into the
Primary Concentration Account, or as otherwise directed by Borrower.

 

1.05.     Notes.

 

(a)     Borrower’s obligation to pay the principal of, and interest on, the
Loans made by Lender shall be evidenced in the books and records maintained by
Lender and shall, if requested by Lender, also be evidenced (i) in the case of
Revolving Loans, by a promissory note duly executed and delivered by Borrower
substantially in the form of Exhibit B-1, with blanks appropriately completed in
conformity herewith (the “Revolving Note”), (ii) in the case of the Repurchase
Term Loan, by a promissory note duly executed and delivered by Borrower
substantially in the form of Exhibit B-2, with blanks appropriately completed in
conformity herewith (the “Repurchase Term Loan Note”), and (iii) in the case of
Delayed Draw-Down Term Loans, by a promissory note duly executed and delivered
by Borrower substantially in the form of Exhibit B-3, with blanks appropriately
completed in conformity herewith (the “Delayed Draw-Down Term Loan Note”).

 

(b)     In accordance with Section 12.15, Lender will note on its internal
records the amount of each Loan made by it and each payment in respect thereof
(and such records will be conclusive and binding on the parties absent manifest
error) and prior to any transfer of any of its Notes may endorse on the reverse
side thereof the outstanding principal amount of Loans evidenced thereby.
Failure to make any such notation or any error in such notation shall not affect
Borrower’s obligations in respect of such Loans.

 

1.06.     Interest.

 

(a)     Repurchase Term Loan. Interest will accrue in respect of the unpaid
principal amount of the Repurchase Term Loan from the date of Borrowing thereof
until the maturity date thereof (whether by acceleration or otherwise), at a
fixed rate per annum equal to five percent (5.00%).

 

3

--------------------------------------------------------------------------------

 

 

(b)     Revolving Loans / Delayed Draw-Down Term Loans. The interest rate
applicable to Revolving Loans and Delayed Draw-Down Term Loans is subject to
change from time to time based on changes in an independent index which is the
London Interbank Offered Rate (commonly known as “LIBOR”) for U.S. Dollar
Deposits published by the Wall Street Journal as the “One (1) Month LIBOR Rate”
(the “Index”). The Index is not necessarily the lowest rate charged by Lender on
its loans. Lender will tell Borrower the current Index rate upon Borrower’s
request. The interest rate change will not occur more often than each first
(1st) day of every month during the term of this Agreement. The interest rate
will be adjusted and determined without notice to Borrower using the Index as of
the date that is two (2) London Banking Days prior to each interest rate change
date. “London Banking Day” means any day, other than a Saturday or Sunday, on
which commercial banking institutions in London, England, are generally open for
business. At Lender’s option, the Index and/or the interest rate may be rounded
upwards to the next higher one one-hundredth of one percent (0.01%). If at any
time the Index is less than zero, then it shall be deemed to be zero for the
purpose of calculating the interest rate on Revolving Loans and the Delayed
Draw-Down Term Loans. Interest will accrue on the unpaid principal balance of
any Revolving Loan or Delayed Draw-Down Term Loan from the date of each
Borrowing thereunder (i.e., a “Revolving Loan Effective Date” or a “Delayed
Draw-Down Term Loan Effective Date”) and will be calculated as described in
Section 12.07(b) using a rate of two and one-quarter of one percent percentage
points (2.25%) over the Index. If at any time Lender determines (which
determination shall be conclusive absent manifest error) that (A) the Index is
or will be no longer available, either because (1) the Index is not being quoted
or published, (2) any relevant agency or authority has announced that the Index
will no longer be published or is no longer representative or (3) any similar
circumstance exists such that the Index has or will become unavailable or ceased
to exist or (B) similar loans are being documented to incorporate or adopt a new
benchmark interest rate to replace the Index, then Lender may, in its sole
discretion, replace the Index with a successor rate (which may include a
successor index and a spread adjustment), taking into consideration any
selection or recommendation of a replacement rate by any relevant agency or
authority and evolving or prevailing market conventions. In connection with the
selection and implementation of any such replacement rate, Lender may make any
technical, administrative or operational changes that Lender decides may be
appropriate to reflect the adoption and implementation of such replacement rate.
Lender does not warrant or accept any responsibility for the administration or
submission of, or any other matter related to, the Index or with respect to any
alternative or successor rate thereto, or replacement rate thereof, including
without limitation whether any such alternative, successor or replacement rate
will have the same value as, or be economically equivalent to, the Index.

 

(c)     During the continuance of an Event of Default, principal and, to the
extent permitted by law, overdue interest in respect of each Loan shall, in each
case, bear interest at a rate per annum equal to the rate which is 2.00% in
excess of the rate then borne by such Loans and interest that accrues under this
Section 1.06(c) shall be payable on demand.

 

1.07.     Increased Costs. If any Change in Law after the Effective Date shall
(i) change the basis of taxation of payment to Lender of the principal of or
interest on the Loans or the Notes or any other amounts payable hereunder
(except for (x) Indemnified Taxes, (y) taxes described in Section 4.04(a), and
(z) Connection Income Taxes) or (ii) change official reserve or similar
requirements (except any reserve requirements reflected in calculating the
Index) that has the effect of increasing the amount of capital or liquidity
required or expected to be maintained by Lender or any corporation controlling
Lender based on the existence of the Commitments or Loans hereunder or its
obligations hereunder, then, in any such event, Lender shall promptly give
notice (by telephone promptly confirmed in writing) to Borrower, which notice
shall show in reasonable detail the basis for calculation of such additional
amounts. Thereafter, Borrower agrees to pay to Lender, upon Lender’s written
request therefor, such additional amounts (in the form of an increased rate of,
or a different method of calculating, interest or otherwise as Lender in its
reasonable discretion shall determine) as shall be required to compensate Lender
for such increased costs or reductions in the rate of return to Lender. In
determining such additional amounts, Lender will act reasonably and in good
faith and will use calculation methods which are reasonable, provided that such
Lender’s determination of compensation owing under this Section 1.07 shall,
absent manifest error, be final and conclusive and binding on all the parties
hereto.

 

4

--------------------------------------------------------------------------------

 

 

1.08.     Compensation. Borrower agrees to compensate Lender, upon its written
request (which request shall set forth in reasonable detail the basis for
requesting such compensation), for all losses, liabilities and reasonable
expenses (including, without limitation, any loss, expense or liability incurred
by reason of the liquidation or reemployment of deposits or other funds required
by Lender to fund the Loans but excluding loss of anticipated profits) which
Lender may sustain: (i) if for any reason (other than as a result of a default
by Lender) a Borrowing of Revolving Loan or Delayed Draw-Down Term Loan does not
occur on a date specified therefor in a Notice of Borrowing; (ii) if any
prepayment or repayment (including any prepayment or repayment made pursuant to
Section 4.01, Section 4.02 or as a result of an acceleration of the Loans
pursuant to Section 10) occurs on a date which is not the last day of a LIBOR
interest period with respect thereto; or (iii) Borrower fails to repay any Loan
when required by the terms of this Agreement or any Note held by Lender.
Lender’s determination of compensation owing to it under this Section 1.08
shall, absent manifest error, be final and conclusive and binding on all the
parties hereto.

 

Section 2     [Reserved].

 

Section 3     Commitment Commission; Fees; Reductions of Commitment.

 

3.01.     Fees.

 

(a)     Borrower agrees to pay to Lender a non-use fee, for the period from the
Effective Date through and including the Revolving Loan Maturity Date (or such
earlier date on which the Revolving Loan Commitment has been terminated), at the
rate of 20 basis points (.20%) per annum of the average daily unused amount of
the Revolving Loan Commitment for the applicable period. For purposes of
calculating usage under this Section, the Revolving Loan Commitment shall be
deemed used to the extent of the aggregate principal amount of all outstanding
Revolving Loans. Such non-use fee shall be payable in arrears on the first day
of each full fiscal quarter occurring after the Effective Date and on the
Revolving Loan Maturity Date (or such earlier date on which the Revolving Loan
Commitment has been terminated) for any period then ending for which such
non-use fee shall not have previously been paid. The non-use fee shall be
computed for the actual number of days elapsed on the basis of a year of 360
days.

 

(b)     Borrower agrees to pay to Lender a non-use fee, for the period from
Effective Date through and including the Delayed Draw-Down Term Loan Maturity
Date (or such earlier date on which the Delayed Draw-Down Term Loan Commitment
has been terminated), at the rate of 20 basis points (.20%) per annum of the
average daily unused amount of the Delayed Draw-Down Term Loan Commitment for
the applicable period. For purposes of calculating usage under this Section, the
Delayed Draw-Down Term Loan Commitment shall be deemed used to the extent of the
aggregate principal amount of all outstanding Delayed Draw-Down Term Loans. Such
non-use fee shall be payable in arrears on the first day of each full fiscal
quarter occurring after the Effective Date and on the Delayed Draw-Down Term
Loan Maturity Date (or such earlier date on which the Total Delay Draw-Down Term
Loan Commitment has been terminated) for any period then ending for which such
non-use fee shall not have previously been paid. The non-use fee shall be
computed for the actual number of days elapsed on the basis of a year of 360
days.

 

5

--------------------------------------------------------------------------------

 

 

Section 4     Prepayments; Payments; Taxes.

 

4.01.     Voluntary Prepayments.

 

(a)     Borrower shall have the right to prepay the Delayed Draw-Down Term
Loans, without premium or penalty, in whole or in part at any time and from time
to time on the following terms and conditions: (i) Borrower shall give Lender
prior to 12:00 P.M. (Omaha time) at the Notice Office at least two Business
Days’ prior written notice (or telephonic notice promptly confirmed in writing,
provided, that, at Lender’s election, the failure to provide written
confirmation will not affect the validity of the notice) of its intent to prepay
such Loans, which notice (in each case) shall specify whether Delayed Draw-Down
Term Loans shall be prepaid and the amount of such prepayment; and (ii) each
partial prepayment of Delayed Draw-Down Term Loans pursuant to this Section
4.01(a) shall be in an aggregate principal amount of at least $10,000 (or such
lesser amount as is acceptable to Lender). Each notice delivered by Borrower
pursuant to this Section 4.01(a) shall be irrevocable, provided that a notice of
prepayment of any Delayed Draw-Down Term Loans then outstanding may state that
such notice is conditioned upon the receipt of proceeds from the incurrence or
issuance of Indebtedness or equity interests or the effectiveness of other
credit facilities. Notwithstanding the foregoing, in the event the prepayment of
any Delayed Draw-Down Term Loan is directly or indirectly financed with proceeds
from a third-party financing source other than Lender, concurrently with the
prepayment of such Delayed Draw-Down Term Loan under this Section 4.01(a),
Borrower will pay to Lender a prepayment fee equal to one percent (1.00%) of the
principal amount so repaid.

 

(b)     Borrower shall have the right to prepay the Repurchase Term Loan,
without premium or penalty, in whole or in part at any time and from time to
time on the following terms and conditions: (i) Borrower shall give Lender prior
to 12:00 Noon (Omaha time) at the Notice Office at least two Business Days’
prior written notice (or telephonic notice promptly confirmed in writing,
provided, that, at Lender’s election, the failure to provide written
confirmation will not affect the validity of the notice) of its intent to prepay
such Loans, which notice (in each case) shall specify, the amount of such
prepayment; and (ii) each partial prepayment of the Repurchase Term Loan
pursuant to this Section 4.01(b) shall be in an aggregate principal amount of at
least $50,000 (or such lesser amount as is acceptable to Lender). Each notice
delivered by Borrower pursuant to this Section 4.01(b) shall be irrevocable,
provided that a notice of prepayment of Repurchase Term Loan then outstanding
may state that such notice is conditioned upon the receipt of proceeds from the
incurrence or issuance of Indebtedness or equity interests or the effectiveness
of other credit facilities. Notwithstanding the foregoing, in the event the
prepayment of the Repurchase Term Loan is directly or indirectly financed with
proceeds from a third-party financing source other than Lender, concurrently
with the prepayment under this Section 4.01(b), Borrower will pay to Lender a
prepayment fee equal to one percent (1.00%) of the principal amount so repaid.

 

(c)     Borrower shall have the right to prepay the Revolving Loans, without
premium or penalty, in the whole or in part at any time during normal banking
hours and from time to time without prior written notice to Lender.

 

6

--------------------------------------------------------------------------------

 

 

4.02.     Repayments of Principal and Interest on the Loans.

 

(a)     Revolving Loans.

 

(i)     Accrued interest on the aggregate principal amount outstanding under the
Revolving Loans will be payable on the first (1st) day of the first full month
following any Revolving Loan Effective Date, and on the first (1st) day of each
succeeding month thereafter through and including the Revolving Loan Maturity
Date or such earlier date on which the Revolving Loan Commitment has been
terminated.

 

(ii)     On the Revolving Loan Maturity Date, or such earlier date on which the
Revolving Loan Commitment has been terminated, the aggregate outstanding
principal balance of the Revolving Loans and all accrued interest thereon shall
be repaid in full.

 

(iii)     Notwithstanding the foregoing, on any day on which the sum of the
aggregate outstanding principal amount of all Revolving Loans (after giving
effect to all other repayments thereof on such date), exceeds the Revolving Loan
Commitment at such time, Borrower shall prepay not later than the next Business
Day the principal of Revolving Loans in an amount equal to such excess.

 

(b)     Repurchase Term Loan.

 

(i)     For the period from the Effective Date and continuing thereafter through
and including the Repurchase Term Loan Maturity Date, equal principal and
interest payments each in an amount sufficient to fully amortize the principal
balance of the Repurchase Term Loan and interest thereon over a period of seven
(7) years will be payable on the first (1st) day of each full month through and
including the Repurchase Term Loan Maturity Date. The parties hereto acknowledge
and agree that the payment of principal of the Repurchase Term Loan due and
owing on May 1, 2020 pursuant to the terms of the Existing Credit Agreement
shall be deferred and constitute the first payment due pursuant to this Section
4.02(b), provided that interest shall continue to accrue on such amount. Such
deferral is not intended to supersede, waive, reduce, restrict or otherwise
affect the terms of this Agreement or any other Credit Document and the rights
of Lender hereunder and thereunder.

 

(ii)     On the Repurchase Term Loan Maturity Date the outstanding principal
balance of the Repurchase Term Loan and all accrued interest thereon shall be
repaid in full.

 

(c)     Delayed Draw-Down Term Loan.

 

(i)     For the period beginning on the first (1st) day of the first full month
following a Delayed Draw-Down Term Loan Effective Date and continuing thereafter
through and including the Delayed Draw-Down Term Loan Maturity Date, equal
principal and interest payments in an amount sufficient to fully amortize the
principal balance of such Delayed Draw-Down Term Loan and interest thereon over
a period of seven (7) years.

 

(ii)     On the Delayed Draw-Down Loan Maturity Date, the aggregate outstanding
principal balance of the Delayed Draw-Down Term Loans and all accrued interest
thereon shall be repaid in full.

 

Notwithstanding anything in this Agreement to the contrary, whenever increases
occur in the interest rate, Lender, at its option, increase Borrower’s payments
to cover accruing interest.

 

7

--------------------------------------------------------------------------------

 

 

4.03.     Method and Place of Payment. Except as otherwise specifically provided
herein, all payments under this Agreement and under any Note shall be made to
Lender not later than 12:00 Noon (Omaha time) on the date when due and shall be
made in Dollars in immediately available funds at the Payment Office. Whenever
any payment to be made hereunder or under any Note shall be stated to be due on
a day which is not a Business Day, the due date thereof shall be extended to the
next succeeding Business Day and, with respect to payments of principal,
interest shall be payable at the applicable rate during such extension.

 

4.04.     Taxes.

 

(a)     Payments Free of Taxes. All payments made by Borrower under any Credit
Document will be made without setoff, counterclaim or other defense. Except as
required by applicable law, all such payments will be made free and clear of,
and without deduction or withholding for, any present or future taxes, levies,
imposts, duties, fees, assessments or other charges of whatever nature now or
hereafter imposed by any jurisdiction or by any political subdivision or taxing
authority thereof or therein with respect to such payments (the foregoing,
together with all interest, penalties or similar liabilities with respect
thereto, being referred to collectively as “Indemnified Taxes”).

 

(b)     Evidence of Payments. Borrower will furnish to Lender as soon as
practicable after request from Lender after the date on which the payment of any
Indemnified Taxes is due pursuant to applicable law certified copies of tax
receipts evidencing such payment by Borrower or other documentation reasonably
satisfactory to Lender.

 

(c)     Indemnification by Borrower. Borrower agrees to indemnify and hold
harmless Lender and reimburse Lender upon its written request, for the amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 4.04) so levied or imposed
and payable by Lender whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to Borrower
by Lender shall be conclusive absent manifest error.

 

(d)     Payment of Other Taxes by Borrower. Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of Lender timely reimburse it for the payment of, any Other Taxes.

 

(e)     Survival. Each party’s obligations under this Section 4.04 shall survive
the termination of the Commitments and the repayment, satisfaction or discharge
of all obligations under any Credit Document.

 

Section 5     Conditions Precedent to the Effective Date. The occurrence of the
Effective Date pursuant to Section 12.10 and the obligation of Lender to make
Loans on the Effective Date, are subject to the satisfaction of the following
conditions:

 

5.01.     Execution of Agreement; Notes. On or prior to the Effective Date, (i)
this Agreement shall have been executed and delivered as provided in Section
12.10 and (ii) there shall have been delivered to Lender the Revolving Note, the
Repurchase Term Loan Note, and the Delayed Draw-Down Term Loan Note executed by
Borrower, in each case in the amount, maturity and as otherwise provided herein.

 

8

--------------------------------------------------------------------------------

 

 

5.02.     Officer’s Certificate. On the Effective Date, Lender shall have
received a certificate, dated the Effective Date and signed on behalf of
Borrower by the chairman of the board, the chief executive officer, the chief
financial officer, the president or any vice president of Borrower, certifying
on behalf of Borrower that all of the conditions in Sections 5.05, 5.06, 5.07
and 6.01 have been satisfied on such date.

 

5.03.     Opinions of Counsel. On the Effective Date, Lender shall have received
from counsel to Borrower an opinion addressed to and dated the Effective Date,
in form and substance reasonably satisfactory to Lender.

 

5.04.     Corporate Documents; Proceedings; Etc.

 

(a)     On the Effective Date, Lender shall have received a certificate from
Borrower, dated the Effective Date, signed by the chairman of the board, the
chief executive officer, the president, the chief financial officer or any vice
president of Borrower, and attested to by the secretary, any assistant
secretary, the general counsel or any vice president of Borrower, substantially
in the form of Exhibit C with appropriate insertions, which shall be in form and
substance reasonably acceptable to Lender, together with copies of the
certificate of incorporation and by-laws of Borrower and the resolutions of
Borrower referred to in such certificate, which resolutions shall be in form and
substance reasonably acceptable to Lender.

 

(b)     On the Effective Date, Lender shall have received a good standing
certificate (or equivalent document) of Borrower from the relevant office in
Borrower’s jurisdiction of organization (to the extent relevant, customary and
available in the jurisdiction of organization of Borrower) dated as of a recent
date prior hereto.

 

5.05.     Adverse Change, Approvals.

 

(a)     Since December 31, 2019, there shall have been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.

 

(b)     On or prior to the Effective Date, Lender shall have received true,
correct and complete copies of all documents relevant to the Transaction, as
determined in Lender’s reasonable discretion, and all necessary governmental
(domestic and foreign) and material third party approvals and/or consents in
connection with the Transaction (and the payment of all fees, costs and expenses
in connection therewith) and the other transactions contemplated hereby shall
have been obtained and remain in effect, and all applicable waiting periods with
respect thereto shall have expired without any action being taken by any
competent authority which, in the reasonable judgment of Lender, restrains,
prevents, or imposes materially adverse conditions upon, the consummation of the
Transaction or the other transactions contemplated by the Credit Documents or
otherwise referred to herein or therein.

 

9

--------------------------------------------------------------------------------

 

 

(c)     On the Effective Date, there shall not exist any judgment, order,
injunction or other restraint prohibiting or imposing materially adverse
conditions upon the Transaction or the other transactions contemplated by the
Credit Documents or otherwise referred to herein or therein.

 

5.06.     Litigation. On the Effective Date, no litigation by any entity
(private or governmental) shall be pending or, to the knowledge of Borrower or
any of its Subsidiaries, threatened with respect to this Agreement or any other
Credit Document or any documentation executed in connection herewith or
therewith, or with respect to the Transaction that has had, or could reasonably
be expected to have, a Material Adverse Effect.

 

5.07.     Financial Covenants. As of December 31, 2019, Borrower shall be in
compliance with the financial covenants contained in Sections 9.08 and 9.09 on a
Pro Forma Basis as if any Borrowing on the Effective Date had occurred on
December 31, 2019 (without netting the proceeds of any Borrowing on the
Effective Date).

 

5.08.     Interest. Borrower shall pay to Lender accrued interest on the
Repurchase Term Loan that was due and payable as of May 1, 2020 pursuant to the
terms of the Existing Credit Agreement in the amount of $137,508.62.

 

5.09.     Subsidiaries Guaranty. On the Effective Date, each Subsidiary
Guarantor shall have duly authorized, executed and delivered the Amended and
Restated Subsidiaries Guaranty in the form of Exhibit D (as amended, modified or
supplemented from time to time, the “Subsidiaries Guaranty”), and the
Subsidiaries Guaranty shall be in full force and effect.

 

5.10.     Security Agreement. On the Effective Date, Borrower shall have duly
authorized, executed and delivered the amendment to the Security Agreement among
Borrower, the other guarantors from time to time party thereto, and Lender,
dated April 18, 2018 (as amended, modified or supplemented from time to time,
the “Security Agreement”), and the Security Agreement shall remain in full force
and effect.

 

5.11.     [Reserved.]

 

5.12.     Financial Statements. On or prior to the Effective Date, Lender shall
have received true and correct copies of the historical consolidated financial
statements referred to in Section 7.05(a) (including through filing such
information electronically with the SEC’s EDGAR system).

 

5.13.     Solvency Certificate. On the Effective Date, Lender shall have
received a solvency certificate from the chief financial officer of Borrower in
the form of Exhibit E.

 

5.14.     [Reserved.]

 

5.15.    Fees, Etc. On the Effective Date, all costs, fees, expenses (including,
without limitation, reasonable legal fees and expenses) and other compensation
contemplated hereby, payable to the Lender (and its Affiliates) or otherwise
payable in respect of the Transaction shall have been paid by Borrower to the
extent due and, in the case of expenses, invoiced.

 

10

--------------------------------------------------------------------------------

 

 

5.16.     Shareholders’ Agreements; Management Agreements; Tax Sharing
Agreements; and Existing Indebtedness Agreements. On or prior to the Effective
Date, there shall have been delivered to Lender true and correct copies of the
following documents; provided, that the filing of any such document with the
Securities and Exchange Commission shall be deemed to satisfy the delivery
requirements of this Section 5.16:

 

(a)     all agreements entered into by Borrower or any of its Subsidiaries
governing the terms and relative rights of such Person’s equity interests and
any agreements entered into by such Person’s shareholders relating to any such
entity with respect to its equity interests that will remain in place after
giving effect to the Transaction (collectively, the “Shareholders’ Agreements”);

 

(b)     all material agreements with members of, or with respect to, the
management of Borrower or any of its Subsidiaries that will remain in place
after giving effect to the Transaction (collectively, the “Management
Agreements”);

 

(c)     all tax sharing, tax allocation and other similar agreements entered
into by Borrower or any of its Subsidiaries that will remain in place after
giving effect to the Transaction (collectively, the “Tax Sharing Agreements”);
and

 

(d)     all agreements evidencing or relating to Indebtedness of Borrower or any
of its Subsidiaries (other than with respect to Capitalized Lease Obligations)
which are to remain outstanding after giving effect to the Transaction (the
“Existing Indebtedness Agreements”);

 

all of which Shareholders’ Agreements, Management Agreements, Tax Sharing
Agreements and Existing Indebtedness Agreements shall be in form and substance
reasonably satisfactory to Lender and shall be in full force and effect on the
Effective Date.

 

Section 6     Conditions Precedent to All Credit Events. The obligation of
Lender to make Loans (including Loans made on the Effective Date) are subject,
at the time of each such Credit Event (except as hereinafter indicated), to the
satisfaction of the following conditions:

 

6.01.     No Default; Representations and Warranties. At the time of each such
Credit Event and also after giving effect thereto (i) there shall exist no
Default or Event of Default and (ii) all representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects (except for those representations and warranties that are
qualified by materiality in which case they shall be true and correct in all
respects) with the same effect as though such representations and warranties had
been made on the date of such Credit Event (it being understood and agreed that
any representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).

 

6.02.     Notice of Borrowing. Prior to the making of each Loan, Lender shall
have received a Notice of Borrowing meeting the requirements of Section 1.03(c).

 

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by Borrower to Lender that all the conditions
specified in Section 5 or Section 6.01 and applicable to such Credit Event are
satisfied as of that time. All of the Notes, certificates, legal opinions and
other documents and papers referred to in Section 5 and in this Section 6,
unless otherwise specified, shall be in form and substance reasonably
satisfactory to Lender.

 

11

--------------------------------------------------------------------------------

 

 

Section 7     Representations, Warranties and Agreements. In order to induce
Lender to enter into this Agreement and to make the Loans as provided herein,
Borrower makes the following representations, warranties and agreements, in each
case after giving effect to the Transaction, all of which shall survive the
execution and delivery of this Agreement and the Notes and the making of the
Loans, with the occurrence of the Effective Date and each Credit Event on or
after the Effective Date being deemed to constitute a representation and
warranty that the representations and warranties contained in this Section 7 are
true and correct in all material respects (except for those representations and
warranties that are qualified by materiality in which case they shall be true
and correct in all respects) on and as of the Effective Date and with the same
effect as though such representations and warranties had been made on the date
of each such other Credit Event (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).

 

7.01.     Organizational Status. Each Credit Party (a) is duly organized and
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the organizational power and authority to own its property
and assets and to transact the business in which it is engaged and presently
proposes to engage and (c) is duly qualified and is authorized to do business
and is in good standing in each jurisdiction where the ownership, leasing or
operation of its property or the conduct of its business requires such
qualifications, except in the case of this clause (c) as could not reasonably be
expected to have a Material Adverse Effect.

 

7.02.     Power and Authority. Each Credit Party has the organizational power
and authority to execute, deliver and perform the terms and provisions of each
of the Credit Documents to which it is party and has taken all necessary
organizational action to authorize the execution, delivery and performance by it
of each of such Credit Documents. Borrower has duly executed and delivered each
of the Credit Documents to which it is party, and each of such Credit Documents
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms, except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).

 

7.03.     No Violation. Neither the execution, delivery or performance by any
Credit Party of the Credit Documents to which it is a party, nor compliance by
it with the terms and provisions thereof, (a) will contravene any provision of
any law, statute, rule or regulation (including, without limitation, any Health
Care Law) or any order, writ, injunction or decree of any court or governmental
instrumentality, (b) (i) will conflict with or result in any breach of any of
the terms, covenants, conditions or provisions of, or constitute a default under
any indenture, mortgage, deed of trust, credit agreement or loan agreement, or
any other material agreement, contract or instrument or (ii) result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of Borrower or any of its Subsidiaries pursuant to
the terms of any indenture, mortgage, deed of trust, credit agreement or loan
agreement, or any other material agreement, contract or instrument, in each case
to which Borrower or any of its Subsidiaries is a party or by which it or any
its property or assets is bound (including, without limitation, from and after
the execution and delivery thereof, any Permitted Subordinated Debt Documents),
or (c) will violate any provision of the certificate of incorporation or by-laws
of Borrower, except to the extent that such contravention, conflict or violation
described in clauses (a) – (c) could not reasonably be expected to result in a
Material Adverse Effect.

 

12

--------------------------------------------------------------------------------

 

 

7.04.     Approvals. No order, consent, approval or authorization with, by, or
from any governmental or public body or authority is required to be obtained or
made by, or on behalf of, Borrower or any of its Subsidiaries in connection
with, (a) the execution, delivery and performance of any Credit Document or (b)
the legality, validity, binding effect or enforceability of any Credit Document,
except for those that have been obtained or made and are in full force and
effect.

 

7.05.     Financial Statements; No Material Adverse Effect.

 

(a)     The audited consolidated balance sheet of Borrower and its Subsidiaries,
and the related audited consolidated statements of income, cash flows and
retained earnings of Borrower and its Subsidiaries for the fiscal year ended
December 31, 2019, copies of which have been furnished to Lender prior to the
Effective Date (including through filing such information electronically with
the SEC’s EDGAR system), present fairly in all material respects the
consolidated financial position of Borrower and its Subsidiaries at the
respective dates of such balance sheets and the consolidated results of the
operations of Borrower for the respective periods covered thereby. The foregoing
historical financial statements have been prepared in accordance with generally
accepted accounting principles consistently applied.

 

(b)     On and as of the Effective Date and after giving effect to the
Transaction and after giving effect to all Indebtedness (including the Loans)
being issued, incurred or assumed by Borrower in connection therewith, (i) the
sum of the assets, at a fair valuation, of Borrower and its Subsidiaries, taken
as a whole, will exceed its debts, (ii) Borrower and its Subsidiaries taken as a
whole have not incurred and do not intend to incur, debts beyond Borrower’s and
its Subsidiaries’ ability, taken as a whole, to pay such debts as such debts
mature, and (iii) Borrower and its Subsidiaries, taken as a whole, will have
sufficient capital with which to conduct their business. For purposes of this
Section 7.05(b), “debt” means any liability on a claim, and “claim” means (a)
right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured, or unsecured or (b) right to an equitable
remedy for breach of performance if such breach gives rise to a payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured, unmatured, disputed, undisputed, secured or unsecured. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability. For the avoidance of doubt, the determination of the value of
the assets of Borrower and its Subsidiaries includes intangible assets including
goodwill and going concern value.

 

(c)     [Reserved].

 

(d)     Since December 31, 2019, there has been no event or circumstance, either
individually or in the aggregate, that has had, or could reasonably be expected
to have, a Material Adverse Effect.

 

13

--------------------------------------------------------------------------------

 

 

7.06.     Litigation. Except as previously disclosed to Lender, on the Effective
Date, there are no actions, suits or proceedings pending or, to the knowledge of
Borrower or any of its Subsidiaries, threatened (a) with respect to any Credit
Document or (b) that could reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect.

 

7.07.     True and Complete Disclosure. All factual information (taken as a
whole) furnished by or on behalf of Borrower and its Subsidiaries in writing to
Lender (including, without limitation, all information contained in the Credit
Documents, but excluding, for the avoidance of doubt, any forward-looking
information and information of a general economic nature and general information
about Borrower’s industry) for purposes of or in connection with this Agreement
and the other Credit Documents, and all other such factual information (taken as
a whole) hereafter furnished by or on behalf of Borrower in writing to Lender
does not or will not, when furnished, contain any untrue statement of material
fact or omit to state a material fact necessary in order to make the statements
therein, taken as a whole, not materially misleading, in light of the
circumstances under which such information was provided.

 

7.08.     Margin Regulations. No part of any Credit Event (or the proceeds
thereof) will be used to purchase or carry any Margin Stock or to extend credit
for the purpose of purchasing or carrying any Margin Stock. Neither the making
of any Loan nor the use of the proceeds thereof nor the occurrence of any other
Credit Event will violate or conflict with the provisions of Regulation T, U or
X of the Board of Governors of the Federal Reserve System.

 

7.09.     Tax Payments. Borrower and each of its Subsidiaries have paid all
taxes and assessments payable by it which have become due, other than (i) those
for which the failure to pay could not reasonably be expected to have a Material
Adverse Effect and (ii) those being contested in good faith and adequately
disclosed and fully provided for on the financial statements of Borrower and its
Subsidiaries in accordance with generally accepted accounting principles. There
is no action, suit, proceeding, investigation, audit or claim now pending or, to
the knowledge of Borrower, threatened by any authority regarding any taxes
relating to Borrower or any of its Subsidiaries that could reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect.

 

7.10.     Compliance with ERISA.

 

(a)     Except as would not reasonably be expected to have a Material Adverse
Effect, (i) each ERISA Plan (and each related trust, insurance contract or fund)
is in substantial compliance with its terms and with all applicable laws,
including, without limitation, ERISA and the Code and (ii) each ERISA Plan (and
each related trust, if any) which is intended to be qualified under Section
401(a) of the Code has received or can otherwise rely upon a determination
letter from the Internal Revenue Service to the effect that it meets the
requirements of Sections 401(a) and 501(a) of the Code. As of the Effective
Date, neither Borrower nor any of its Subsidiaries or ERISA Affiliates has ever
maintained or contributed to, or had any obligation to maintain or contribute to
(or borne any liability with respect to) any “employee pension benefit plan,”
within the meaning of Section 3(2) of ERISA, that is a “multiemployer plan,”
within the meaning of Section 3(37) of ERISA, or that is subject to the minimum
funding standards of Section 412 of the Code or Section 302 of ERISA or subject
to Title IV of ERISA. Except as could not reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect: all contributions
required to be made with respect to an ERISA Plan have been timely made; neither
Borrower nor any of its Subsidiaries nor any ERISA Affiliate has incurred any
liability (including any indirect, contingent or secondary liability) to or on
account of an ERISA Plan pursuant to Section 409, 502(i), 502(l), 515, 4204 or
4212 of ERISA or Section 4975 of the Code or expects to incur any such liability
under any of the foregoing sections with respect to any ERISA Plan; no action,
suit, proceeding, hearing, audit or investigation with respect to the
administration, operation or the investment of assets of any ERISA Plan (other
than routine claims for benefits) is pending, expected or, to the knowledge of
Borrower, threatened which, if adversely determined, could reasonably be
expected to result in a liability to Borrower or any of its Subsidiaries; each
group health plan (as defined in Section 607(1) of ERISA or Section 4980B(g)(2)
of the Code) which covers or has covered employees or former employees of
Borrower or any of its Subsidiaries or ERISA Affiliates has at all times been
operated in compliance with the provisions of Part 6 of subtitle B of Title I of
ERISA and Section 4980B of the Code; no lien imposed under the Code or ERISA on
the assets of Borrower or any of its Subsidiaries or any ERISA Affiliate exists
or is likely to arise on account of any ERISA Plan; and Borrower and its
Subsidiaries may cease contributions to or terminate any employee benefit plan
maintained by any of them.

 

14

--------------------------------------------------------------------------------

 

 

(b)     Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect: each Foreign Pension Plan has
been maintained in substantial compliance with its terms and with the
requirements of any and all applicable laws, statutes, rules, regulations and
orders and has been maintained, where required, in good standing with applicable
regulatory authorities; all contributions required to be made with respect to a
Foreign Pension Plan have been timely made; and neither Borrower nor any of its
Subsidiaries have incurred any material obligation in connection with the
termination of, or withdrawal from, any Foreign Pension Plan. The present value
of the accrued benefit liabilities (whether or not vested) under each Foreign
Pension Plan, determined as of the end of Borrower’s most recently ended fiscal
year on the basis of actuarial assumptions, which taken as a whole are
reasonable, did not exceed the current value of the assets of such Foreign
Pension Plan allocable to such benefit liabilities by a material amount.

 

7.11.     Priority of Liens. All Liens of Lender in the Collateral are duly
perfected, first priority Liens, subject only to Permitted Liens that are
expressly allowed to have priority over Lender’s Liens.

 

7.12.     Properties. Borrower and each of its Subsidiaries have good and
marketable title to, or a validly subsisting leasehold interest in, all material
properties owned or leased by it and used in the ordinary course of its
business, except for Permitted Liens and such defects in title as could not
reasonably be expected to have a Material Adverse Effect.

 

7.13.     Capitalization. On the Effective Date, the authorized capital stock of
Borrower consists of (a) 60,000,000 shares of common stock, par value $0.001 per
share (“Borrower Common Stock”), and (b) 2,000,000 shares of preferred stock,
par value $0.01 per share. All outstanding shares of the capital stock of
Borrower have been duly and validly issued and are fully paid and
non-assessable. Except as disclosed from time to time in Borrower’s filings with
the Securities and Exchange Commission or as otherwise disclosed in writing to
Lender, there are no outstanding purchase options, warrants, subscription
rights, agreements to issue or sell, convertible interests, or phantom rights or
share repurchase plans relating to the capital stock of Borrower.

 

15

--------------------------------------------------------------------------------

 

 

7.14.     Subsidiaries; Etc.

 

(a)     Borrower has no Subsidiaries other than (i) those Subsidiaries listed on
Schedule I (which Schedule identifies (x) the direct owner of each such
Subsidiary on the Effective Date and Borrower’s percentage ownership therein and
(y) each Wholly-Owned Subsidiary) and (ii) new Subsidiaries created or acquired
after the Effective Date in accordance with the terms of this Agreement.

 

(b)     Schedule I also sets forth, as of the Effective Date, the exact legal
name of each Borrower and each of its Subsidiaries, the type of organization of
such Subsidiary, whether or not such Subsidiary is a registered organization
(within the meaning of the Nebraska UCC), the jurisdiction of organization of
such Subsidiary, the location (within the meaning of the Nebraska UCC) of such
Subsidiary, and the organizational identification number (if any) of such
Subsidiary. All outstanding shares of the capital stock of Borrower’s
Subsidiaries have been duly and validly issued and are fully paid and
non-assessable. Except as set forth on Schedule II, no Subsidiary has any
outstanding any securities convertible into or exchangeable for its capital
stock or outstanding any rights to subscribe for or to purchase, or any options
for the purchase of, or any agreement providing for the issuance (contingent or
otherwise) of, or any calls, commitments or claims of any character relating to,
its capital stock, except for options, rights or warrants that have been issued
or may be issued from time to time to purchase shares of Borrower Common Stock.

 

7.15.     Compliance with Statutes, Etc. Borrower and each of its Subsidiaries
are in compliance with all applicable statutes, regulations and orders of, and
all applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of its
property (including, without limitation, applicable Health Care Laws and
statutes, regulations, orders and restrictions relating to environmental
standards and controls), except such noncompliance as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

7.16.     Investment Company Act. Neither Borrower nor any of its Subsidiaries
are an “investment company” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended.

 

7.17.     Environmental Matters.

 

(a)     Borrower and each of its Subsidiaries are in compliance with all
applicable Environmental Laws and the requirements of any permits issued under
such Environmental Laws. There are no pending or, to the knowledge of Borrower,
threatened Environmental Claims against Borrower or any of its Subsidiaries or
any Real Property owned, leased or operated by Borrower or any of its
Subsidiaries (including any such claim arising out of the ownership, lease or
operation by Borrower or any of its Subsidiaries of any Real Property formerly
owned, leased or operated by Borrower or any of its Subsidiaries but no longer
owned, leased or operated by Borrower or any of its Subsidiaries). There are no
facts, circumstances, conditions or occurrences with respect to the business or
operations of Borrower or any of its Subsidiaries, or any Real Property owned,
leased or operated by Borrower or any of its Subsidiaries (including any Real
Property formerly owned, leased or operated by Borrower or any of its
Subsidiaries but no longer owned, leased or operated by Borrower or any of its
Subsidiaries) or, to the knowledge of Borrower, any property adjoining or
adjacent to any such Real Property that could be reasonably expected (i) to form
the basis of an Environmental Claim against Borrower or any of its Subsidiaries
or any Real Property owned, leased or operated by Borrower or any of its
Subsidiaries or (ii) to cause any Real Property owned, leased or operated by
Borrower or any of its Subsidiaries to be subject to any restrictions on the
ownership, lease, occupancy or transferability of such Real Property by Borrower
or any of its Subsidiaries under any applicable Environmental Law.

 

16

--------------------------------------------------------------------------------

 

 

(b)     To the knowledge of Borrower, Hazardous Materials have not at any time
been generated, used, treated or stored on, or transported to or from, or
Released on or from, any Real Property owned, leased or operated by Borrower or
any of its Subsidiaries, or, to the knowledge of Borrower, any property
adjoining or adjacent to any Real Property, where such generation, use,
treatment, storage, transportation or Release has violated or could be
reasonably expected to violate any applicable Environmental Law or give rise to
an Environmental Claim against Borrower or any of its Subsidiaries.

 

(c)     Notwithstanding anything to the contrary in this Section 7.17, the
representations and warranties made in this Section 7.17 shall be untrue only if
the effect of any or all conditions, violations, claims, restrictions, failures
and non-compliances of the types described above could, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

7.18.     Labor Relations. Neither Borrower nor any of its Subsidiaries is
engaged in any unfair labor practice that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. There is
(a) no unfair labor practice complaint pending against Borrower or any of its
Subsidiaries or, to the knowledge of Borrower, threatened against any of them,
before the National Labor Relations Board, and no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement is so
pending against Borrower or any of its Subsidiaries or, to the knowledge of
Borrower, threatened against any of them, (b) no strike, labor dispute, slowdown
or stoppage pending against Borrower or any of its Subsidiaries or, to the
knowledge of Borrower, threatened against Borrower or any of its Subsidiaries
and (c) no union representation question exists with respect to the employees of
Borrower or any of its Subsidiaries, except (with respect to any matter
specified in clause (a), (b) or (c) above, either individually or in the
aggregate) such as could not reasonably be expected to have a Material Adverse
Effect.

 

7.19.     Intellectual Property, Etc. Each of Borrower and its Subsidiaries owns
or has the right to use all the patents, trademarks, permits, domain names,
service marks, trade names, copyrights, licenses, franchises, inventions, trade
secrets, proprietary information and know-how of any type, whether or not
written (including, but not limited to, rights in computer programs and
databases) and formulas, or rights with respect to the foregoing, and has
obtained assignments of all leases, licenses and other rights of whatever
nature, necessary for the present conduct of its business in all material
respects, without any known conflict with the rights of others which, or the
failure to obtain which, as the case may be, could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

7.20.     Indebtedness. Schedule III sets forth a true and complete list of all
Indebtedness (including Contingent Obligations, but excluding the Loans) of
Borrower and its Subsidiaries as of the Effective Date (the “Existing
Indebtedness”) and which is to remain outstanding after giving effect to the
Transaction, in each case showing the aggregate principal amount thereof as of
May 15, 2020, and the name of Borrower and any Credit Party or any Subsidiaries
which directly or indirectly guarantees such Indebtedness.

 

17

--------------------------------------------------------------------------------

 

 

7.21.     Insurance. Schedule IV sets forth a true and complete listing of the
material insurance policies maintained by Borrower and its Subsidiaries as of
the Effective Date, with the amounts insured (and any deductibles) set forth
therein.

 

7.22.     Subordination. After the execution and delivery thereof, each
Permitted Subordinated Debt Document is enforceable against Borrower and the
holders of the Permitted Subordinated Debt evidenced thereby, and all
Obligations hereunder and under the other Credit Documents are within the
definition of “Senior Debt” (or any relevant similar term) included in the
subordination provisions of such Permitted Subordinated Debt Documents.

 

7.23.     Anti-Corruption Laws and Sanctions. Borrower, its Subsidiaries and, to
the knowledge of Borrower, their respective officers, employees, and directors,
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects. None of (i) Borrower or, to the knowledge of Borrower, any
Subsidiary thereof, any of their respective directors, officers or employees, or
(ii) to the knowledge of Borrower, any agent of Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing, use of proceeds or
issuance of a Letter of Credit will violate Anti-Corruption Laws or applicable
Sanctions.

 

7.24.     EEA Financial Institutions. Borrower is not an EEA Financial
Institution.

 

Section 8     Affirmative Covenants. Borrower hereby covenants and agrees that
on and after the Effective Date and until the Commitments have terminated and
the Loans, Notes and Fees and all other Obligations (other than indemnities
described in this Agreement and the other Credit Documents which are not then
due and payable) incurred hereunder and thereunder, are paid in full:

 

8.01.     Information Covenants. Borrower will furnish to Lender:

 

(a)     Quarterly Financial Statements. Within 45 days after the close of each
of the first three quarterly accounting periods in each fiscal year of Borrower,
(i) the unaudited consolidated balance sheet of Borrower and its Subsidiaries as
at the end of such quarterly accounting period and the related unaudited
consolidated statements of income and retained earnings and statement of cash
flows for such quarterly accounting period and for the elapsed portion of the
fiscal year ended with the last day of such quarterly accounting period, in each
case setting forth comparative figures for the corresponding quarterly
accounting period in the prior fiscal year, all of which shall be certified by
an Authorized Officer of Borrower that they fairly present in all material
respects in accordance with generally accepted accounting principles the
financial condition of Borrower and its Subsidiaries as of the dates indicated
and the results of their operations for the periods indicated, subject to normal
year-end audit adjustments and the absence of footnotes, and (ii) management’s
discussion and analysis of the important operational and financial developments
during such quarterly accounting period.

 

18

--------------------------------------------------------------------------------

 

 

(b)     Annual Financial Statements. Within 90 days after the close of each
fiscal year of Borrower, (i) the audited consolidated balance sheet of Borrower
and its Subsidiaries as at the end of such fiscal year and the related audited
consolidated statements of income and retained earnings and statement of cash
flows for such fiscal year setting forth comparative figures for the preceding
fiscal year and certified by KPMG or other independent certified public
accountants of recognized national standing, together with a report of such
accounting firm (which report shall be without a “going concern” or like
qualification or exception and without any qualification or exception as to
scope of audit) and (ii) management’s discussion and analysis of the important
operational and financial developments during such fiscal year.

 

(c)     Management Letters. To the extent not otherwise included in Borrower’s
applicable Form 10K or Form 10Q filed with the SEC, promptly after Borrower’s or
any of its Subsidiaries’ receipt thereof, a copy of any “management letter”
received from its certified public accountants and management’s response
thereto.

 

(d)     Forecast. No later than 90 days following the first day of each fiscal
year of Borrower, a rolling four-quarter “run-rate” forecast in form reasonably
satisfactory to Lender for each of the four quarterly accounting periods of such
fiscal year prepared in detail; provided, however, that Borrower shall not be
required to deliver such forecast for the fiscal year ending on December 31,
2020, unless requested by Lender, in which event, Borrower shall deliver such
forecast within 15 days after Lender’s request.

 

(e)     Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 8.01(a) and (b), a compliance certificate
from an Authorized Officer of Borrower in the form of Exhibit F (a “Compliance
Certificate”) certifying on behalf of Borrower that, to such officer’s knowledge
after due inquiry, (i) no Default or Event of Default has occurred and is
continuing or, if any Default or Event of Default has occurred and is
continuing, specifying the nature and extent thereof and (ii) each of the
representations and warranties contained in the Credit Agreement and the other
Credit Documents is true and correct in all material respects (except for those
representations and warranties that are qualified by materiality in which case
they shall be true and correct in all respects) as of the date thereof, except
to the extent that any such representation and warranty by its terms is made as
of a specified date, in which case any such representation or warranty is true
and correct in all material respects only as of such specified date, which
certificate shall (x) set forth in reasonable detail the calculations required
to establish whether Borrower and its Subsidiaries were in compliance with the
provisions of Sections 9.08 and 9.09 at the end of such fiscal quarter or year,
as the case may be and (y) with respect to the annual financial statements
provided for in Section 8.01(b), list all Subsidiaries of Borrower as of the end
of such year, provided, however, such list of Subsidiaries may be delivered
electronically and shall be deemed to have been delivered on the date on which
such information is posted on Borrower’s website or filed electronically with
the SEC’s EDGAR system.

 

(f)     Notice of Default, Litigation and Material Adverse Effect. Promptly, and
in any event within three Business Days after the chief executive officer or
chief financial officer of Borrower obtains knowledge thereof, notice of (i) the
occurrence of any event which constitutes a Default or an Event of Default, (ii)
any litigation or governmental investigation or proceeding pending against
Borrower or any of its Subsidiaries (x) which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect or
results in uninsured liability to Borrower or any of its Subsidiaries in excess
of $3,000,000 or (y) with respect to any Credit Document, or (iii) any violation
or asserted violation (by written notice to Borrower or any Subsidiary) of any
law, rule or regulation, or any other event, change or circumstance, in each
case, that has or could reasonably be expected to have, a Material Adverse
Effect.

 

19

--------------------------------------------------------------------------------

 

 

(g)     Other Reports and Filings. Promptly after the filing or delivery
thereof, copies of all financial information, proxy materials and reports, if
any, which Borrower or any of its Subsidiaries shall publicly file with the
Securities and Exchange Commission or any successor thereto (the “SEC”) or
deliver to holders (or any trustee, agent or other representative therefor) of
any Permitted Subordinated Debt or any other material Indebtedness pursuant to
the terms of the documentation governing such Indebtedness; provided that so
long as Borrower is a reporting company, the posting to the SEC’s website
(www.sec.gov/edgar) of financial statements or other information required by
this Section 8.01 shall be deemed to satisfy the delivery requirement of such
information under this Section 8.01.

 

(h)     Environmental Matters. Promptly after Borrower’s chief executive officer
or chief financial officer obtains knowledge thereof, notice of one or more of
the following environmental matters to the extent that such environmental
matters, either individually or when aggregated with all other such
environmental matters, could reasonably be expected to have a Material Adverse
Effect:

 

(i)     any pending or threatened Environmental Claim against Borrower or any of
its Subsidiaries or any Real Property owned, leased or operated by Borrower or
any of its Subsidiaries;

 

(ii)     any condition or occurrence on or arising from any Real Property owned,
leased or operated by Borrower or any of its Subsidiaries that (a) results in
noncompliance by Borrower or any of its Subsidiaries with any applicable
Environmental Law or (b) could reasonably be expected to form the basis of an
Environmental Claim against Borrower or any of its Subsidiaries or any such Real
Property;

 

(iii)     any condition or occurrence on any Real Property owned, leased or
operated by Borrower or any of its Subsidiaries that could reasonably be
expected to cause such Real Property to be subject to any restrictions on the
ownership, lease, occupancy, use or transferability by Borrower or any of its
Subsidiaries of such Real Property under any Environmental Law; and

 

(iv)     the taking of any removal or remedial action in response to the actual
or alleged presence of any Hazardous Material on any Real Property owned, leased
or operated by Borrower or any of its Subsidiaries as required by any
Environmental Law or any governmental or other administrative agency; provided
that in any event Borrower shall deliver to each Lender all written notices
received by Borrower or any of its Subsidiaries from any government or
governmental agency under, or pursuant to, CERCLA which identify Borrower or any
of its Subsidiaries as potentially responsible parties for remediation costs or
which otherwise notify Borrower or any of its Subsidiaries of potential
liability under CERCLA.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and
Borrower’s or such Subsidiary’s response thereto.

 

20

--------------------------------------------------------------------------------

 

 

(i)     [Reserved].

 

(j)     Other Information. From time to time, such other information or
documents (financial or otherwise) with respect to Borrower or any of its
Subsidiaries as Lender may reasonably request.

 

8.02.     Books, Records and Inspections. Borrower will, and will cause each of
its Subsidiaries to, keep proper books of record and accounts that contain full,
true and correct entries which permit the preparation of financial statements in
accordance with generally accepted accounting principles and which conform in
all material respects to all requirements of law. Borrower will, and will cause
each of its Subsidiaries to, permit officers and designated representatives of
Lender to visit and inspect, under guidance of officers of Borrower or such
Subsidiary, any of the properties of Borrower or such Subsidiary, and to examine
the books of account of Borrower or such Subsidiary and discuss the affairs,
finances and accounts of Borrower or such Subsidiary with, and be advised as to
the same by, its and their officers and independent accountants, all upon
reasonable prior notice and at such reasonable times and intervals and to such
reasonable extent Lender may reasonably request.

 

8.03.     Maintenance of Property; Insurance. Borrower will, and will cause each
of its Subsidiaries to, (a) keep all property necessary to the business of
Borrower and its Subsidiaries in good working order and condition, ordinary wear
and tear and casualty and dispositions in accordance with Section 9.02 excepted,
(b) maintain with financially sound and reputable insurance companies insurance
on all such property and against all such risks as is consistent and in
accordance with industry practice for companies similarly situated owning
similar properties and engaged in similar businesses as Borrower and its
Subsidiaries, and (c) deliver from time to time upon request of Lender, in form
and substance satisfactory to Lender, certificates evidencing Borrower’s and its
Subsidiaries’ maintenance of all insurance required by this Section 8.03,
including, but not limited to such originals or copies as Lender may request of
certificates of insurance, riders and endorsements relating to such insurance.

 

8.04.     Existence; Franchises. Borrower will, and will cause each of its
Subsidiaries to, do or cause to be done, all things necessary to preserve and
keep in full force and effect its existence and its material rights, franchises,
licenses, permits, copyrights, trademarks and patents; provided, however, that
nothing in this Section 8.04 shall prevent (a) sales of assets and other
transactions by Borrower or any of its Subsidiaries in accordance with Section
9.02 or (b) the withdrawal by Borrower or any of its Subsidiaries of its
qualification as a foreign corporation, partnership or limited liability
company, as the case may be, in any jurisdiction if such withdrawal could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

8.05.     Compliance with Laws. Borrower will, and will cause each of its
Subsidiaries to, comply with all applicable statutes, regulations and orders of,
and all applicable restrictions imposed by, all governmental bodies, domestic or
foreign in respect of the conduct of its business and the ownership of its
property (including applicable statutes, regulations, orders and restrictions
relating to Health Care Laws, Anti-Corruption Laws, and environmental standards
and controls), except such noncompliance as could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

21

--------------------------------------------------------------------------------

 

 

8.06.     Compliance with Environmental Laws.

 

(a)     Except as would not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, Borrower (i) will comply, and
will cause each of its Subsidiaries to comply, with all Environmental Laws and
permits applicable to, or required by, the ownership, lease or use of its Real
Property now or hereafter owned, leased or operated by Borrower or any of its
Subsidiaries, and will promptly pay or cause to be paid all costs and expenses
incurred in connection with such compliance, (ii) will keep or cause to be kept
all such Real Property free and clear of any Liens (other than Permitted Liens)
imposed pursuant to such Environmental Laws, and (iii) will not generate, use,
treat, store, Release or dispose of, or permit the generation, use, treatment,
storage, Release or disposal of Hazardous Materials on any Real Property now or
hereafter owned, leased or operated by Borrower or any of its Subsidiaries, or
transport or permit the transportation of Hazardous Materials to or from any
such Real Property, except for Hazardous Materials generated, used, treated,
stored, Released or disposed of at any such Real Properties in compliance in all
material respects with all applicable Environmental Laws and as required in
connection with the normal operation, use and maintenance of the business or
operations of Borrower or any of its Subsidiaries.

 

(b)     (i) After the receipt by Lender of any notice of the type described in
Section 8.01(h), (ii) at any time that Borrower or any of its Subsidiaries are
not in compliance with Section 8.06(a), or (iii) in the event that Lender has
exercised any of the remedies pursuant to the last paragraph of Section 10,
Borrower will (in each case) provide, at the sole expense of Borrower and at the
request of Lender, an environmental site assessment report concerning any Real
Property owned, leased or operated by Borrower or any of its Subsidiaries,
prepared by an environmental consulting firm reasonably approved by Lender,
indicating the presence or absence of Hazardous Materials and the potential cost
of any removal or remedial action in connection with such Hazardous Materials on
such Real Property. If Borrower fails to provide the same within 45 days after
such request was made, Lender may order the same, the cost of which shall be
borne by Borrower, and Borrower shall grant and hereby grants to Lender and
their respective agents access to such Real Property and specifically grants
Lender an irrevocable non-exclusive license, subject to the rights of tenants,
to undertake such an assessment at any reasonable time upon reasonable notice to
Borrower, all at the sole expense of Borrower.

 

8.07.     ERISA. Borrower will, and will cause each of its Subsidiaries to, (a)
except as would not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, comply in all material respects with
the provisions of ERISA and the Code applicable to ERISA Plans and the laws
applicable to any Foreign Pension Plan, (b) furnish to Lender as soon as
possible after, and in any event within ten (10) days after any responsible
officer of Borrower, any of its Subsidiaries or any ERISA Affiliate knows or has
reason to know that any event described in Section 10.06 has occurred or is
reasonably expected to occur that, alone or together with any other event
described therein that has occurred or is reasonably expected to occur, could
reasonably be expected to result in a Material Adverse Effect, a statement of
the chief financial officer of Borrower setting forth details as to such event
and the action, if any, that Borrower, or any of its Subsidiaries proposes to
take with respect thereto and (c) promptly and in any event within ten (10) days
after the filing thereof with the (x) United States Department of Labor, furnish
to Lender copies of each Schedule SB (Actuarial Information) to the Annual
Report (Form 5500 Series) and (y) PBGC, furnish to Lender copies of material
correspondence with respect to any of the events referred to in clause (b)
above, in each case with respect to each ERISA Plan.

 

22

--------------------------------------------------------------------------------

 

 

8.08.     End of Fiscal Years; Fiscal Quarters. Borrower will cause (i) each of
its, and each of its Subsidiaries, fiscal years to end on December 31 of each
year and (ii) each of its, each of its Subsidiaries, fiscal quarters to end on
March 31, June 30, September 30 and December 31.

 

8.09.     Performance of Obligations. Borrower will, and will cause each of its
Subsidiaries to, perform all of its obligations under the terms of each
mortgage, indenture, security agreement, loan agreement or credit agreement and
each other agreement, lease, contract or instrument by which it is bound, except
such non-performances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

8.10.     Payment of Taxes. Borrower will pay and discharge, and will cause each
of its respective Subsidiaries to pay and discharge, all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, in each case on a timely basis, and all
lawful claims which, if unpaid, might become a Lien or charge upon any
properties of Borrower or any of its Subsidiaries not otherwise permitted under
Section 9.01(a); provided that neither Borrower nor any of its Subsidiaries
shall be required to pay any such tax, assessment, charge, levy or claim which
(a) could not, either individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect or (b) is being contested in good faith and by
proper proceedings if it has maintained adequate reserves with respect thereto
in accordance with generally accepted accounting principles.

 

8.11.     Use of Proceeds. Borrower will exclusively use all proceeds of (a) the
Delayed Draw-Down Term Loan to fund Permitted Share Repurchases or Permitted
Acquisitions, and (b) Revolving Loans for the working capital and general
corporate purposes of Borrower and its Subsidiaries, including to pay the fees
and expenses incurred in connection with the Transaction.

 

8.12.     Additional Security; Further Assurances; Etc.

 

(a)     Except as otherwise provided in Section 9.13, Borrower will, and will
cause each of its Wholly-Owned Domestic Subsidiaries to, grant to the Lender
security interests and mortgages in such assets and properties of Borrower and
such Wholly-Owned Domestic Subsidiaries as are not covered by the original
Security Documents and as may be reasonably requested from time to time by
Lender (collectively, the “Additional Security Documents”). All such security
interests and mortgages shall be granted pursuant to documentation reasonably
satisfactory in form and substance reasonably satisfactory to Lender and shall
constitute, after appropriate filings have been made (to the extent required to
be so made), valid and enforceable perfected security interests and mortgages
superior to and prior to the rights of all third Persons and subject to no other
Liens except for Permitted Liens. The Additional Security Documents or
instruments related thereto shall have been duly recorded or filed in such
manner and in such places as are required by law to establish, perfect, preserve
and protect the Liens in favor of Lender required to be granted pursuant to the
Additional Security Documents and all taxes, fees and other charges payable in
connection therewith shall have been paid in full.

 

23

--------------------------------------------------------------------------------

 

 

(b)     Borrower will, and will cause each of the other Credit Parties to, at
the expense of Borrower, make, execute, endorse, acknowledge, file and/or
deliver to Lender from time to time such vouchers, invoices, schedules,
confirmatory assignments, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, real property surveys, reports,
landlord waivers, bailee agreements, control agreements and other assurances or
instruments and take such further steps relating to the Collateral covered by
any of the Security Documents as Lender may reasonably require. Furthermore,
Borrower will, and will cause the other Credit Parties to, deliver to Lender
such opinions of counsel, title insurance and other related documents as may be
reasonably requested by Lender to assure itself that this Section 8.12 has been
complied with.

 

(c)     If Lender reasonably determines that they are required by law or
regulation to have appraisals prepared in respect of any Real Property of
Borrower and its Subsidiaries constituting Collateral, Borrower will, at its own
expense, provide to Lender appraisals which satisfy the applicable requirements
of the Real Estate Appraisal Reform Amendments of the Financial Institution
Reform, Recovery and Enforcement Act of 1989, as amended, and which shall
otherwise be in form and substance reasonably satisfactory to Lender.

 

(d)     Borrower agrees that each action required by clauses (a) through (c) of
this Section 8.12 shall be completed as soon as reasonably practicable, but in
no event later than 90 days after such action is required to be taken or is
requested to be taken, as the case may be, at the direction of Lender.

 

8.13.     Foreign Subsidiaries Security. Following a change in the relevant
sections of the Code or the regulations, rules, rulings, notices or other
official pronouncements issued or promulgated thereunder, with respect to any
Foreign Subsidiary of Borrower which has not already had all of its stock
pledged pursuant to the Security Agreement, Lender may request in writing that
Borrower deliver to Lender within 60 days after such request evidence reasonably
satisfactory to Lender that (i) a pledge of 66% or more of the total combined
voting power of all classes of capital stock of such Foreign Subsidiary entitled
to vote, (ii) the entering into by such Foreign Subsidiary of a security
agreement in substantially the form of the Security Agreement and (iii) the
entering into by such Foreign Subsidiary of a guaranty in substantially the form
of the Subsidiaries Guaranty, in any such case would not reasonably be expected
to cause (x) any undistributed earnings of such Foreign Subsidiary as determined
for Federal income tax purposes to be treated as a deemed dividend to such
Foreign Subsidiary’s United States parent for Federal income tax purposes, (y)
other materially adverse income tax or other consequences to the Credit Parties
or (z) violate or conflict with the laws applicable to such Foreign Subsidiary,
and, to the extent such evidence is so delivered (or no evidence to the contrary
is delivered within such 60-day period) Borrower will, at the written request of
Lender, take one or more of the actions described in the immediately succeeding
sentence. Provided that the actions set forth in clauses (i) through (iii) above
would not cause the conditions set forth in either clause (x) or (y) above to be
met, then within 45 days after Lender’s request, (I) Borrower will, or will
cause its applicable Subsidiary to, pledge that portion of each such Foreign
Subsidiary’s outstanding capital stock not theretofore pledged pursuant to the
Security Agreement to Lender pursuant to the Security Agreement (or another
pledge agreement in substantially similar form, if needed), (II) Borrower will
cause each such Foreign Subsidiary (to the extent that it is a Wholly-Owned
Subsidiary) to execute and deliver the Security Agreement (or another security
agreement or pledge agreement in substantially similar form, if needed),
granting Lender a security interest in all of each such Foreign Subsidiary’s
assets and securing the Obligations of Borrower under the Credit Documents,
under any Interest Rate Protection Agreement or Other Hedging Agreement and
under any secured cash management arrangement and, in the event the Subsidiaries
Guaranty shall have been executed by such Foreign Subsidiary, the obligations of
such Foreign Subsidiary thereunder, and (III) Borrower will cause each such
Foreign Subsidiary (to the extent it is a Wholly-Owned Subsidiary) to execute
and deliver the Subsidiaries Guaranty (or another guaranty in substantially
similar form, if needed), guaranteeing the Obligations of Borrower under the
Credit Documents, under any Interest Rate Protection Agreement or Other Hedging
Agreement and under any secured cash management arrangement, in each case to the
extent that the entering into the Security Agreement or Subsidiaries Guaranty is
permitted by the laws of the respective foreign jurisdiction applicable to such
Foreign Subsidiary and with all documents delivered pursuant to this Section
8.13 to be in form and substance reasonably satisfactory to Lender.

 

24

--------------------------------------------------------------------------------

 

 

8.14.     Ownership of Subsidiaries; Etc. Except (i) for non-Wholly-Owned
Subsidiaries existing as of the Effective Date or (ii) as otherwise permitted by
the definition of Permitted Acquisition, Borrower will, and will cause each of
its Subsidiaries to, either solely or together with one or more other
Wholly-Owned Subsidiaries, own 100% of the capital stock and other equity
interests of each of their Subsidiaries (other than, in the case of a Foreign
Subsidiary, directors’ qualifying shares and nominal shares held by local
nationals, in each case to the extent required by applicable law).

 

8.15.     Permitted Acquisitions.

 

(a)     Subject to the provisions of this Section 8.15 and the requirements
contained in the definition of Permitted Acquisition, Borrower and each of its
Wholly-Owned Subsidiaries (provided, that any Permitted Acquisition requiring
Acquisition Consideration of $5,000,000 or greater must be by Borrower or a
Subsidiary Guarantor) may from time to time effect Permitted Acquisitions, so
long as (in each case except to the extent Lender otherwise specifically agrees
in writing in the case of a specific potential acquisition): (i) no Default or
Event of Default shall have occurred and be continuing at the time of the
consummation of the proposed Permitted Acquisition or immediately after giving
effect thereto; (ii) Borrower shall have given to Lender at least 5 Business
Days’ prior written notice of any Permitted Acquisition (or such shorter period
of time as may be reasonably acceptable to Lender), which notice shall describe
in reasonable detail the principal terms and conditions of such Permitted
Acquisition; (iii) Lender shall have received, to the extent available, the most
recent year-end financial statements then available (audited, if applicable) and
the most recent interim unaudited quarterly financial statements then available
for the then current fiscal year of the Acquired Entity or Business being
acquired pursuant to such proposed Permitted Acquisition, although to the extent
that such audited year-end financial statements are not available, Lender shall
be reasonably satisfied with the form and scope of all financial statements for
such Acquired Entity or Business for the then most recently ended fiscal year of
such Acquired Entity or Business and for the then current fiscal year of such
Acquired Entity or Business; (iv) calculations are made by Borrower with respect
to the financial covenants contained in Sections 9.08 (to the extent required)
and 9.09 for the respective Calculation Period on a Pro Forma Basis as if the
respective Permitted Acquisition (as well as all other Permitted Acquisitions
and Dividends (including Permitted Share Repurchases) theretofore consummated
after the first day of such Calculation Period (but excluding from Consolidated
Fixed Charge Coverage Ratio the portion(s) of any Permitted Acquisition(s),
Permitted Share Repurchases and Special Dividends funded with Cash on Hand
unless required to be included due to a Covenant Inclusion Event)) had occurred
on the first day of such Calculation Period, and such calculations shall show
that such financial covenants would have been complied with as of the last day
of such Calculation Period; (v) if such Permitted Acquisition is required to be
included in the calculation of Consolidated Fixed Charge Coverage Ratio pursuant
to Section 9.08, upon Lender’s request, a forecast is provided by Borrower
showing compliance with such covenant for the subsequent three (3) fiscal
quarters ended after such Permitted Acquisition, and (vi) all of the
representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date of such Permitted Acquisition (both before and after giving effect
thereto), unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date; and (vii) Borrower shall have delivered to
Lender (with copies for Lender) a certificate executed by one of its Authorized
Officers certifying compliance with the requirements of preceding clauses (i)
through (vi), inclusive (to the extent applicable), and containing the
calculations (in reasonable detail) required by preceding clause (iv).

 

25

--------------------------------------------------------------------------------

 

 

(b)     Within ten (10) days after each Permitted Acquisition involving the
creation or acquisition of a Subsidiary, or the acquisition of capital stock or
other equity interest of any Person, the capital stock or other equity interests
thereof created or acquired in connection with such Permitted Acquisition shall
be pledged for the benefit of Lender pursuant to the Security Agreement.

 

(c)     Borrower will cause (i) each Wholly-Owned Domestic Subsidiary, and (ii)
to the extent required by Section 8.13, each Wholly-Owned Foreign Subsidiary, to
execute and deliver all of the documentation as and to the extent required by,
Sections 8.12 and 9.13, to the reasonable satisfaction of Lender.

 

(d)     The consummation of each Permitted Acquisition shall be deemed to be a
representation and warranty by Borrower that the certifications pursuant to this
Section 8.15 and the definition of Permitted Acquisition are true and correct
and that all conditions thereto have been satisfied (or waived, to the extent
applicable, in a prior writing by Lender) and that same is permitted in
accordance with the terms of this Agreement, which representation and warranty
shall be deemed to be a representation and warranty for all purposes hereunder,
including, without limitation, Sections 7 and 10.

 

8.16.     Cash Management Services Etc. Borrower and its Wholly-Owned
Subsidiaries (other than Foreign Subsidiaries) shall maintain substantially all
of their cash management services from Lender other than (i) nominal amounts of
cash, (ii) Restricted cash, (iii) cash required to be maintained at Subsidiary
Guarantors in order to (but only to the extent required to) maintain capital or
net worth requirements imposed on such Subsidiary Guarantors by governmental
authorities due to the regulated nature of such Subsidiary Guarantors’
operations, (iv) payroll accounts, and (v) local checking accounts and other
operating cash accounts for local offices provided that the funds in such
accounts shall not at any time exceed $250,000 in the aggregate.

 

26

--------------------------------------------------------------------------------

 

 

8.17.     Margin Regulations. Except as provided in the second succeeding
sentence, Borrower will take all actions so that at all times the fair market
value of all Margin Stock owned by Borrower and its Subsidiaries (other than
capital stock of Borrower held in treasury) shall not exceed $50,000. So long as
the covenant contained in the immediately preceding sentence is complied with,
all Margin Stock at any time owned by Borrower and its Subsidiaries will not
constitute Collateral and no security interest shall be granted therein pursuant
to any Credit Document. If at any time the fair market value of all Margin Stock
owned by Borrower and its Subsidiaries (other than capital stock of Borrower
held in treasury) exceeds $50,000, then (x) all Margin Stock owned by the Credit
Parties (other than capital stock of Borrower held in treasury) shall be
pledged, and delivered for pledge, pursuant to the Security Agreement and (y)
Borrower will execute and deliver to Lender appropriate completed forms
(including, without limitation, Forms G-3 and U-1, as appropriate) establishing
compliance with Regulations T, U and X. If at any time any Margin Stock is
required to be pledged as a result of the provisions of the immediately
preceding sentence, repayments of outstanding Obligations shall be required, and
subsequent Credit Events shall be permitted, only in compliance with the
applicable provisions of Regulations T, U and X.

 

8.18.     Primary Concentration Account. Borrower will maintain its Primary
Concentration Account with Lender.

 

Section 9     Negative Covenants. Borrower hereby covenants and agrees that on
and after the Effective Date and until the Commitments have terminated and the
Loans, Notes, Fees and all other Obligations (other than any indemnities
described in this Agreement or the other Credit Documents which are not then due
and payable) incurred hereunder and thereunder, are paid in full:

 

9.01.     Liens. Borrower will not, nor will it permit any of its Subsidiaries
to, create, incur, assume or suffer to exist any Lien upon or with respect to
any property or assets (real or personal, tangible or intangible) of Borrower or
any of its Subsidiaries, whether now owned or hereafter acquired; provided that
the provisions of this Section 9.01 shall not prevent the creation, incurrence,
assumption or existence of the following (Liens described below are herein
referred to as “Permitted Liens”):

 

(a)     Liens for taxes, assessments or governmental charges or levies not yet
due or Liens for taxes, assessments or governmental charges or levies that are
in amounts that could not reasonably be expected to have a Material Adverse
Effect or are being contested in good faith and by appropriate proceedings for
which adequate reserves have been established in accordance with generally
accepted accounting principles;

 

(b)     Liens in respect of property or assets of Borrower or any of its
Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s, repairmen’s, supplier’s and mechanics’ liens and
other similar Liens arising in the ordinary course of business, and (x) which do
not in the aggregate materially impair the value of Borrower’s and its
Subsidiaries’ property or assets taken as a whole or materially impair the use
thereof in the operation of the business of Borrower and its Subsidiaries taken
as a whole or (y) which are being contested in good faith by appropriate
proceedings, which proceedings have the effect of preventing the forfeiture or
sale of the property or assets subject to any such Lien;

 

27

--------------------------------------------------------------------------------

 

 

(c)     Liens in existence on the Effective Date which are listed, and the
property subject thereto described, in Schedule V;

 

(d)     Liens that are replacements of Liens otherwise permitted under this
Section 9.01, provided that (x) the aggregate principal amount of the
Indebtedness, if any, secured by such Liens does not increase from that amount
outstanding at the time of any such renewal, replacement or extension and (y)
any such renewal, replacement or extension does not encumber any additional
assets or properties of Borrower or any of its Subsidiaries;

 

(e)     licenses, sublicenses, leases or subleases granted to other Persons that
do not materially impair the conduct of the business of Borrower or any of its
Subsidiaries;

 

(f)     Liens upon assets of Borrower or any of its Subsidiaries subject to
purchase money debt or Capitalized Lease Obligations to the extent such purchase
money debt or Capitalized Lease Obligations are permitted by Section 9.04,
provided that (x) such Liens only serve to secure the payment of Indebtedness
arising under such purchase money debt or Capitalized Lease Obligation and (y)
the Lien encumbering the asset giving rise to the purchase money debt or
Capitalized Lease Obligation does not encumber any other asset of Borrower or
any Subsidiary (except for customary cross-collateralization provisions pursuant
to which the lien of the single financial institution may extend to all assets
financed by such financial institution and its affiliates);

 

(g)     easements, rights-of-way, restrictions, encroachments and other similar
charges or encumbrances, and minor title deficiencies, in each case not securing
Indebtedness and that do not materially impair the conduct of the business of
Borrower or any of its Subsidiaries;

 

(h)     Liens arising from precautionary UCC financing statement filings
regarding operating leases entered into in the ordinary course of business;

 

(i)     Liens arising out of the existence of judgments or awards in respect of
which Borrower or any of its Subsidiaries shall be contesting in good faith, so
long as such judgments or awards do not constitute an Event of Default
hereunder;

 

(j)     statutory and common law landlords’ liens under leases to which Borrower
or any of its Subsidiaries is a party;

 

(k)     Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with (x) workers compensation claims,
unemployment insurance, social security benefits and other similar forms of
governmental insurance benefits and (y) deposits securing the performance of
bids, tenders, leases (other than Capitalized Lease Obligations) and contracts
(other than Indebtedness) in the ordinary course of business, statutory
obligations, surety bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business (exclusive of obligations in
respect of the payment for borrowed money);

 

(l)     Liens on property or assets of Borrower or any of its Subsidiaries in
favor of Lender;

 

(m)     customary Liens in favor of banking institutions encumbering deposits
(including the right of set-off) held by such banking institutions incurred in
the ordinary course of business;

 

28

--------------------------------------------------------------------------------

 

 

(n)     Permitted Encumbrances;

 

(o)     deposit, escrow or similar accounts held by customers of Borrower or any
of its Subsidiaries as security for the obligations of Borrower or any of its
Subsidiaries under customer contracts entered into in the ordinary course of
business on a basis consistent with past practices;

 

(p)     Liens solely on any cash earnest money deposits made by Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to a Permitted Acquisition;

 

(q)     Liens in respect of the Indebtedness permitted by Section 9.04(e) and
(m); provided, that Liens in respect of the Indebtedness permitted by Section
9.04(m) must be limited to the assets originally secured prior to such Permitted
Acquisition; and

 

(r)     Liens not otherwise permitted by clauses (a) through (q) of this Section
9.01 on property or assets with an aggregate fair value not in excess of, and
securing liabilities not in excess of, $5,000,000.

 

9.02.     Consolidation, Merger or Sale of Assets, Etc. Borrower will not, nor
will it permit any of its Subsidiaries to, wind up, liquidate or dissolve its
affairs or enter into any partnership, joint venture, or transaction of merger
or consolidation, or convey, sell, lease or otherwise dispose of all or any part
of its property or assets, except:

 

(a)     sales of inventory in the ordinary course of business;

 

(b)     the sale, abandonment or other disposition of obsolete, uneconomic,
damaged or worn-out property or property that is otherwise no longer used or
useful in the ordinary course of business;

 

(c)     the sale or discount, in each case without recourse and in the ordinary
course of business, of accounts receivable arising in the ordinary course of
business, but only in connection with the compromise or collection thereof and
not as part of any financing transaction or bulk sale;

 

(d)     the granting of licenses, sublicenses, leases or subleases (including,
without limitation, leases and subleases of Real Property and non-exclusive
licenses of patents, trademarks, copyrights and other intellectual property
rights) to other Persons that do not materially impair the conduct of the
business of Borrower or any of its Subsidiaries;

 

(e)     the use or transfer of cash or Cash Equivalents in a manner that is not
prohibited by the terms of the Credit Documents;

 

(f)     the granting of Permitted Liens, the making of Investments to the extent
permitted by Section 9.05 and the making of Dividends to the extent permitted by
the Credit Documents;

 

(g)     any involuntary loss, damage or destruction of property which is covered
by adequate insurance;

 

29

--------------------------------------------------------------------------------

 

 

(h)     any involuntary condemnation, seizure or taking, by exercise of the
power of eminent domain or otherwise, or confiscation or requisition of use of
property;

 

(i)     the sale or issuance of equity interests to the extent permitted by the
Credit Documents;

 

(j)     (i) the lapse of registered patents, trademarks, copyrights and other
intellectual property of the Borrower or any Subsidiary to the extent not
commercially desirable in the conduct of its business or (ii) the abandonment of
patents, trademarks, copyrights or other intellectual property rights in the
ordinary course of business;

 

(k)     the expiration of leasehold interests or the termination of leasehold
interests;

 

(l)     sales, trades, leases, subleases and other dispositions of
non-Collateral assets;

 

(m)     sales, trades, leases, subleases or other dispositions of assets not
otherwise permitted in clauses (a) through (l) above, so long as (i) each such
disposition is made at fair market value and (ii) the aggregate fair market
value of all assets disposed of in any one fiscal year does not exceed $250,000;

 

(n)     any Subsidiary of Borrower may merge with and into, or be dissolved or
liquidated into, or transfer any of its assets to Borrower or any Wholly-Owned
Domestic Subsidiary of Borrower which is a Subsidiary Guarantor so long as (i)
in the case of any such merger, dissolution or liquidation involving Borrower,
Borrower is the surviving corporation of any such merger, dissolution or
liquidation, (ii) in all other cases, a Wholly-Owned Domestic Subsidiary which
is a Subsidiary Guarantor is the surviving corporation of any such merger,
dissolution or liquidation, (iii) the security interests granted to Lender
pursuant to the Security Documents in the assets of such Subsidiary shall remain
in full force and effect and perfected (to at least the same extent as in effect
immediately prior to such merger, dissolution or liquidation), and (iv) in the
case of any such transaction pursuant to which any consideration is paid to a
Person that is not a Wholly-Owned Subsidiary of Borrower, such consideration
shall be permitted to be paid at such time only to the extent that it could
otherwise have been paid pursuant to (and Borrower shall be required to satisfy
the provisions of) Section 8.15 and Section 9.05(h), as applicable; and

 

(o)     (A) any Subsidiary of Borrower that has no assets or liabilities (other
than immaterial assets or liabilities) may be dissolved or liquidated, (B) any
Subsidiary of Borrower may merge with and into, or be dissolved or liquidated
into, or transfer any or all of its assets to, a Subsidiary of Borrower so long
as (i) in the case of any such transfer, merger, dissolution or liquidation
involving a Wholly-Owned Subsidiary, a Wholly-Owned Subsidiary of Borrower is
the surviving entity of any such transaction and (ii) in the case of any such
transaction pursuant to which any consideration is paid to a Person that is
neither Borrower nor a Wholly-Owned Subsidiary thereof, such consideration shall
be permitted to be paid at such time only to the extent that it could otherwise
have been paid pursuant to (and Borrower shall be required to satisfy the
provisions of) Section 8.15 and Section 9.05(h), as applicable, and (C) any
Foreign Subsidiary may merge into another Foreign Subsidiary.

 

30

--------------------------------------------------------------------------------

 

 

9.03.     Dividends. Borrower will not, nor will it permit any of its
Subsidiaries to, authorize, declare or pay any Dividends with respect to
Borrower or any of its Subsidiaries, except that:

 

(a)     any Subsidiary of Borrower may (x) pay Dividends to Borrower or to any
Wholly-Owned Subsidiary of Borrower and (y) if such Subsidiary is not a
Wholly-Owned Subsidiary of Borrower, pay Dividends to its shareholders, partners
or members generally so long as Borrower or its respective Subsidiary which owns
the equity interest or interests in the Subsidiary paying such Dividends
receives at least its proportionate share thereof (based upon its relative
holdings of equity interests in the Subsidiary paying such Dividends and taking
into account that the relative preferences, if any, of the various classes of
equity interests in such Subsidiary);

 

(b)     Borrower may effect Permitted Share Repurchases funded with any
combination of Cash on Hand, proceeds from a Revolving Loan, proceeds from a
Delayed Draw-Down Term Loan, or proceeds from Permitted Subordinated Debt so
long as (i) no Default or Event of Default then exists or would result
therefrom, (ii) Borrower provides Lender prior notice of its intent to effect
Permitted Share Repurchases based on authorization of a repurchase plan by the
Board of Directors of Borrower, (iii) calculations are made by Borrower with
respect to the financial covenants contained in Sections 9.08 (to the extent
required) and 9.09 for the respective Calculation Period on Pro Forma Basis as
if the respective portion of the Permitted Share Repurchase funded with Cash on
Hand (as well as all Dividends (including Permitted Share Repurchases) and
Permitted Acquisitions theretofore paid or made after the first day of such
Calculation Period (but excluding (A) the portion of any other Permitted Share
Repurchase or Permitted Acquisition funded with Cash on Hand and (B) Special
Dividends from Consolidated Fixed Charge Coverage Ratio (in each case of (A) or
(B)) unless such amounts are required to be included due to a Covenant Inclusion
Event)) had occurred on the first day of such Calculation Period, and such
calculations shall show that such financial covenants would have been complied
with as of the last day of such Calculation Period, (iv) if such Permitted Share
Repurchase is required to be included in the calculation of Consolidated Fixed
Charge Coverage Ratio pursuant to Section 9.08, upon Lender’s request, a
forecast is provided by Borrower showing compliance with such covenant for the
subsequent three (3) fiscal quarters ended after such Permitted Share
Repurchase, and (v) in connection with the payment or making of such Permitted
Share Repurchase, Borrower shall have delivered to Lender a certificate executed
by one of its Authorized Officers certifying compliance with the requirements of
preceding clauses (i) through (v), inclusive, and containing the calculations
(in reasonable detail) required by preceding clause (ii), and (iii) if
applicable.

 

(c)     Borrower may pay or make Dividends (other than Dividends arising on
account of repurchases by Borrower of common stock or other equity interests in
Borrower or Special Dividends) so long as (i) no Default or Event of Default
then exists or would result therefrom, (ii) calculations are made by Borrower
with respect to the financial covenants contained in Sections 9.08 and 9.09 for
the respective Calculation Period on Pro Forma Basis as if the respective
Dividend (as well as all other Dividends (including Permitted Share Repurchases)
or Permitted Acquisitions theretofore paid or made after the first day of such
Calculation Period (but excluding (A) the portion of any Permitted Share
Repurchase or Permitted Acquisition funded with Cash on Hand and (B) Special
Dividends (in each case of (A) or (B)) from Consolidated Fixed Charge Coverage
Ratio unless such amounts are required to be included due to a Covenant
Inclusion Event)) had occurred on the first day of such Calculation Period, and
such calculations shall show that such financial covenants would have been
complied with as of the last day of such Calculation Period, and (iii) in
connection with the payment or making of cash Dividends to holders of its
capital stock, Borrower shall have delivered to Lender a certificate executed by
one of its Authorized Officers certifying compliance with the requirements of
preceding clauses (i) through (iii), inclusive, and containing the calculations
(in reasonable detail) required by preceding clause (ii).

 

31

--------------------------------------------------------------------------------

 

 

(d)     Borrower may pay or make Special Dividends so long as (i) no Default or
Event of Default then exists or would result therefrom, (ii) calculations are
made by Borrower with respect to the financial covenants contained in Sections
9.08 (to the extent required) and 9.09 for the respective Calculation Period on
a Pro Forma Basis as if the respective Dividend (as well as all other Dividends
(including Permitted Share Repurchases) and Permitted Acquisitions theretofore
paid or made after the first day of such Calculation Period but excluding (A)
the portion of any Permitted Share Repurchase or Permitted Acquisition funded
with Cash on Hand and (B) Special Dividends (in each case of (A) or (B)) from
Consolidated Fixed Charge Coverage Ratio unless such amounts are required to be
included due to a Covenant Inclusion Event) had occurred on the first day of
such Calculation Period, and such calculations shall show that such financial
covenants would have been complied with as of the last day of such Calculation
Period, (iii) if such Special Dividend is required to be included in the
calculation of Consolidated Fixed Charge Coverage Ratio pursuant to Section
9.08, upon Lender’s request, a forecast is provided by Borrower showing
compliance with such covenant for the subsequent three (3) fiscal quarters ended
after the payment of the Special Dividend, and (iv) in connection with the
payment or making of such Special Dividend, Borrower shall have delivered to
Lender a certificate executed by one of its Authorized Officers certifying
compliance with the requirements of preceding clauses (i) through (iv),
inclusive, and containing the calculations (in reasonable detail) required by
preceding clauses (ii) and (iii) if applicable.

 

(e)     For purposes of compliance with this Section 9.03, unless an Event of
Default has occurred and is continuing, Borrower may pay any Dividend within 70
days after the date of declaration thereof, if at the date of declaration such
payment would have complied with the provisions of this Agreement.

 

9.04.     Indebtedness. Borrower will not, nor will it permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)     Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;

 

(b)     Indebtedness outstanding on the Effective Date and listed on Schedule
III (as reduced by any permanent repayments of principal thereof);

 

(c)     any Indebtedness that is an extension, renewal or refinancing of
Indebtedness permitted by this Section 9.04; provided, that the aggregate
principal amount of the Indebtedness to be extended, renewed or refinanced does
not increase from that amount outstanding at the time of any such extension,
renewal or refinancing;

 

(d)     Indebtedness of Borrower under Interest Rate Protection Agreements
entered into with respect to other Indebtedness permitted under this Section
9.04 so long as the entering into of such Interest Rate Protection Agreements
are bona fide hedging activities and are not for speculative purposes;

 

32

--------------------------------------------------------------------------------

 

 

(e)     Indebtedness of Borrower under Other Hedging Agreements providing
protection to Borrower and its Subsidiaries against fluctuations in currency
values in connection with Borrower’s or any of its Subsidiaries’ foreign
operations so long as the entering into of such Other Hedging Agreements are
bona fide hedging activities and are not for speculative purposes;

 

(f)     Indebtedness consisting of guaranties by Borrower of Indebtedness of a
Subsidiary permitted under this Agreement and with a maximum liability not in
excess of $1,000,000;

 

(g)     Indebtedness in respect of overdrafts and related liabilities arising
from treasury, depository, credit or debit card, purchasing card, procurement
card, stored value card, or cash management services (including any automated
clearing house transfers of funds netting services, automatic clearinghouse
arrangements, overdraft protections and similar arrangements) in each case in
connection with deposit accounts incurred in the ordinary course of business;

 

(h)     Indebtedness of Borrower or any of its Subsidiaries which may be deemed
to exist in connection with agreements providing for indemnification, purchase
price adjustments and similar obligations in connection with the acquisition or
disposition of assets in accordance with the requirements of this Agreement so
long as any such obligations are those of the Person making the respective
acquisition or sale, and are not guaranteed by any other Person except as
permitted by Section 9.04(f);

 

(i)     Permitted Subordinated Debt of Borrower in an aggregate principal amount
not in excess of $25,000,000 at any one time outstanding, so long as (i) all
such Indebtedness is incurred in accordance with the requirements of the
definition of Permitted Subordinated Debt, (ii) no Default or Event of Default
exists at the time of incurrence thereof or would result therefrom, (iii) the
Net Debt Proceeds therefrom are used to effect a Permitted Acquisition or
Permitted Share Repurchase in accordance with the requirements of this
Agreement, (iv) calculations are made by Borrower with respect to the financial
covenants contained in Sections 9.08 and 9.09 for the respective Calculation
Period on a Pro Forma Basis as if such Permitted Subordinated Debt (as well as
all other Permitted Subordinated Debt theretofore incurred after the first day
of such Calculation Period) had been incurred on the first day of such
Calculation Period, and such calculations shall show that such financial
covenants would have been complied with as of the last day of such Calculation
Period and (v) Borrower shall have delivered to Lender a certificate executed by
one of its Authorized Officers certifying compliance with the requirements of
preceding clauses (i) through (iv), inclusive, and containing the calculations
(in reasonable detail) required by preceding clause (iv);

 

(j)     Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;

 

(k)     Indebtedness representing deferred compensation to employees of a
Borrower or any of its Subsidiaries incurred in the ordinary course of business;

 

(l)     Indebtedness of Borrower supported by a letter of credit in a principal
amount not to exceed the face amount of such letter of credit;

 

(m)     Indebtedness of Borrower or its Subsidiaries assumed in a Permitted
Acquisition;

 

33

--------------------------------------------------------------------------------

 

 

(n)     Indebtedness constituting Investments to the extent permitted by Section
9.05;

 

(o)     accrual of interest, accretion or amortization of original issue
discount, or the payment of interest in kind, in each case, on Indebtedness that
is otherwise permitted hereunder;

 

(p)     unsecured Indebtedness of Borrower or its Subsidiaries consisting of
earn-out, performance bonus, consulting or deferred compensation or purchase
price adjustment owing to sellers of assets or equity interests the Borrower or
its Subsidiaries that is incurred in connection with the consummation of one or
more Permitted Acquisitions; and

 

(q)     Indebtedness (including purchase money debt and Capitalized Lease
Obligations) not otherwise permitted by clauses (a) through (p) of this Section
9.04 not in excess of (i) $7,500,000 in the aggregate at any time outstanding
through and including December 31, 2021 and (ii) $5,000,000 in the aggregate at
any time outstanding after December 31, 2021.

 

9.05.     Advances, Investments and Loans. Borrower will not, and will not
permit its Subsidiaries to, directly or indirectly, lend money or credit or make
advances to any Person, or purchase or acquire any stock, obligations or
securities of, or any other interest in, or make any capital contribution to,
any other Person, or purchase or own a futures contract or otherwise become
liable for the purchase or sale of currency or other commodities at a future
date in the nature of a futures contract, or hold any cash or Cash Equivalents
(each of the foregoing an “Investment” and, collectively, “Investments”), except
that the following shall be permitted:

 

(a)     Borrower and its Subsidiaries may acquire and hold accounts receivable
owing to any of them, if created or acquired in the ordinary course of business;

 

(b)     Borrower and its Subsidiaries may acquire and hold cash and Cash
Equivalents;

 

(c)     Borrower and its Subsidiaries may make Investments in negotiable
instruments deposited or to be deposited for collection in the ordinary course
of business;

 

(d)     Borrower and its Subsidiaries may hold the Investments held by them on
the Effective Date and described on Schedule VI, provided that any additional
Investments made with respect thereto shall be permitted only if permitted under
the other provisions of this Section 9.05;

 

(e)     Borrower and its Subsidiaries may acquire and own investments (including
debt obligations) received in connection with the bankruptcy or reorganization
of suppliers and customers and in good faith settlement of delinquent
obligations of, and other disputes with, customers and suppliers or otherwise
arising in the ordinary course of business, including in connection with the
foreclosure or enforcement of any Lien in favor of Borrower or any of its
Subsidiaries;

 

(f)     Borrower and its Subsidiaries may enter into Interest Rate Protection
Agreements to the extent permitted by Section 9.04(d);

 

(g)     Borrower and its Subsidiaries may enter into Other Hedging Agreements to
the extent permitted by Section 9.04(e);

 

34

--------------------------------------------------------------------------------

 

 

(h)     Borrower and the Subsidiary Guarantors may make capital contributions to
their respective Subsidiaries that are Subsidiary Guarantors;

 

(i)     Borrower may enter into guarantees to the extent permitted under Section
9.04;

 

(j)     Permitted Acquisitions shall be permitted in accordance with Section
8.15;

 

(k)     Borrower may acquire and hold obligations of one or more officers,
directors or other employees of Borrower or any of its Subsidiaries in
connection with such officers’, directors’ or employees’ acquisition of shares
of capital stock of Borrower so long as no cash is paid by Borrower or any of
its Subsidiaries to such officers, directors or employees in connection with the
acquisition of any such obligations;

 

(l)     Borrower may make loans and advances to Borrower’s or any of its
Subsidiaries’ officers, directors or employees for reasonable and customary
business and relocation expenses in the ordinary course of business;

 

(m)     Borrower and its Subsidiaries may make intercompany loans and advances
to each other (provided, however, that intercompany loans and advances made by
Borrower or its Domestic Subsidiaries to its or their Foreign Subsidiaries shall
not exceed $10,000,000 in the aggregate at any time outstanding); and

 

(n)     Borrower may make Investments not otherwise permitted by clauses (a)
through (m) of this Section 9.05 not in excess of $5,000,000 in the aggregate at
any time outstanding.

 

9.06.     Transactions with Affiliates. Borrower will not, and will not permit
its Subsidiaries to, enter into any transaction or series of related
transactions with any Affiliate of Borrower or any of its Subsidiaries, other
than in the ordinary course of business and on terms and conditions
substantially as favorable to Borrower or such Subsidiary as would reasonably be
obtained by Borrower or such Subsidiary at that time in a comparable arm’s
length transaction with a Person other than an Affiliate, except that:

 

(a)     Dividends may be paid to the extent provided in Section 9.03;

 

(b)     loans may be made and other transactions may be entered into by Borrower
and its Subsidiaries to the extent permitted by Sections 9.02, 9.04 and 9.05;

 

(c)     customary fees, indemnities and reimbursements may be paid to officers
and directors of Borrower and its Subsidiaries;

 

(d)     Borrower and its Subsidiaries may enter into, and may make payments
under, employment agreements, employee benefits plans, stock option plans,
indemnification provisions, severance arrangements, net share settlement, and
other similar compensatory arrangements with officers, employees and directors
of Borrower and its Subsidiaries in the ordinary course of business;

 

(e)     periodic allocations of operating and overhead expenses among Borrower
and its Subsidiaries may be made;

 

35

--------------------------------------------------------------------------------

 

 

(f)     any Subsidiary of Borrower may pay to Borrower or any other Subsidiary,
management, consulting or similar fees on a basis consistent with past
practices;

 

(g)     Borrower and its Subsidiaries may enter into transactions that are
approved by a majority of the Disinterested Directors; and

 

(h)     Borrower and its Subsidiaries may incur Permitted Subordinated Debt from
an Affiliate.

 

Notwithstanding anything to the contrary contained in this Agreement, Borrower
will not, and will not permit any of its Subsidiaries to, pay any management,
consulting or similar fees to any of their respective Affiliates that are not
Subsidiary Guarantors other than as permitted by clause (f) above.

 

9.07.     Changes to Legal Names, Organizational Identification Numbers,
Jurisdiction or Type or Organization. Borrower will not, and will not permit any
of the other Credit Parties to, change its legal name until (a) it shall have
given to Lender not less than 30 days' prior written notice of its intention so
to do (or such shorter period of time as may be acceptable to Lender), clearly
describing such new name and providing other information in connection therewith
as Lender may reasonably request, and (b) with respect to such new name, it
shall have taken all action reasonably requested by Lender to maintain the
security interests of Lender in the Collateral intended to be granted pursuant
to the applicable Security Documents at all times fully perfected and in full
force and effect. In addition, to the extent that any Credit Party does not have
an organizational identification number on the Effective Date and later obtains
one, or if there is any change in the organizational identification number of
any Credit Party, Borrower or such other Credit Party shall promptly notify
Lender of such new or changed organizational identification number and shall
take all actions reasonably satisfactory to Lender to the extent necessary to
maintain the security interests of Lender in the Collateral intended to be
granted pursuant to the applicable Security Documents fully perfected and in
full force and effect. Furthermore, Borrower will not, and will not permit any
of the other Credit Parties to, change its jurisdiction of organization or its
type of organization until (i) it shall have given to Lender not less than 15
days prior written notice of its intention so to do (or such shorter period of
time as may be acceptable to Lender), clearly describing such new jurisdiction
of organization and/or type of organization and providing such other information
in connection therewith as Lender may reasonably request (although no change
pursuant to this Section 9.07 shall be permitted to the extent that it involves
a “registered organization” (within the meaning of the Nebraska UCC) ceasing to
constitute same) and (ii) with respect to such new jurisdiction and/or type of
organization, it shall have taken all actions reasonably requested by Lender to
maintain the security interests of Lender in the Collateral intended to be
granted pursuant to the Security Documents at all times fully perfected and in
full force and effect.

 

36

--------------------------------------------------------------------------------

 

 

Consolidated Fixed Charge Coverage Ratio. Borrower will not permit the
Consolidated Fixed Charge Coverage Ratio for any Test Period ending on the last
day of any fiscal quarter of Borrower to be less than 1.10:1.00. Notwithstanding
anything to the contrary, any (a) Special Dividend, (b) the portion of the
purchase price for any Permitted Share Repurchase paid with Cash on Hand, or (c)
the portion of any Acquisition Consideration for a Permitted Acquisition paid
with Cash on Hand (each applicable Special Dividend, Permitted Share Repurchase
or Permitted Acquisition, a “Covenant Inclusion Event”) will be included in the
calculation of Consolidated Fixed Charge Coverage Ratio upon the occurrence of
any of the following: (i) immediately prior to and after giving effect to the
closing of the transaction giving rise to the Covenant Inclusion Event,
Borrower’s Liquidity does not meet or exceed the Minimum Liquidity Threshold;
(ii) Borrower’s financial forecast at the time of the closing of the transaction
giving rise to the Covenant Inclusion Event reflects that Borrower’s Liquidity
will not meet or exceed the Minimum Liquidity Threshold for the subsequent three
(3) fiscal quarters ended after such Covenant Inclusion Event; or (iii)
Borrower’s Liquidity does not meet or exceed the Minimum Liquidity Threshold for
the subsequent three (3) fiscal quarters ended after such the closing of the
transaction giving rise to such Covenant Inclusion Event. Any Covenant Inclusion
Event required to be included in the calculation of Consolidated Fixed Charge
Coverage Ratio pursuant to the foregoing sentence shall be added to Consolidated
Fixed Charge Coverage Ratio effective as of the fiscal quarter upon which the
closing of the transaction giving rise to such Covenant Inclusion Event occurred
and shall continue to be added to Consolidated Fixed Charge Coverage Ratio for
the subsequent three (3) fiscal quarters thereafter.

 

9.08.     Consolidated Cash Flow Leverage Ratio. Borrower will not permit the
Consolidated Cash Flow Leverage Ratio for any Test Period ending on the last day
of any fiscal quarter of Borrower to be greater than 3.00:1.00.

 

9.09.     Limitations on Payments of Permitted Subordinated Debt; Modifications
of Certificate of Incorporation, By-Laws and Documents Governing Permitted
Subordinated Debt. Borrower will not, and will not permit its Subsidiaries to:

 

(a)     make (or give any notice in respect of) any voluntary or optional
payment or prepayment on or redemption or acquisition for value of, or any
prepayment or redemption as a result of any asset sale, change of control or
similar event of (including, in each case without limitation, by way of
depositing with the trustee with respect thereto, or with any other Person,
money or securities before due for the purpose of paying when due), any
Permitted Subordinated Debt, provided, however, so long as no Default or Event
of Default then exists or would result therefrom, Borrower may pay in cash
interest which due on such Permitted Subordinated Debt.

 

(b)     on and after the execution and delivery of any Permitted Subordinated
Debt Document, amend or modify (or permit the amendment or modification of) any
Permitted Subordinated Debt Document, other than any such amendment or
modification that (i) makes the provisions thereof less restrictive on Borrower
and its Subsidiaries (including with respect to any representation, warranty,
covenant, default or event of default), (ii) reduces interest rates, commissions
or fees paid (or to be paid) by Borrower or any of its Subsidiaries in
connection therewith, (iii) extends the stated maturity of any Indebtedness
thereunder, (iv) reduces or eliminates any prepayment premiums or (v) is
otherwise not adverse to Lender in any material respect (in the reasonable
opinion of Lender), provided that no amendment or modification may be made to
the subordination provisions contained in any Permitted Subordinated Debt
Document without the prior written consent of Lender; and

 

(c)  amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation), certificate of formation, limited liability company
agreement or by-laws (or the equivalent organizational documents), as
applicable, or any agreement entered into by it with respect to its capital
stock or other equity interests, or enter into any new agreement with respect to
its capital stock or other equity interests, unless such amendment,
modification, change or other action contemplated by this clause (c) is
permitted under Section 9.07 or could not reasonably be expected to be adverse
to the interests of Lender in any material respect.

 

37

--------------------------------------------------------------------------------

 

 

9.10.     Use of Proceeds. Borrower will not request any Borrowing, and Borrower
shall not directly, or, to its knowledge, indirectly use the proceeds of any
Borrowing or (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, (c) in any manner that
would result in the violation of any Sanctions applicable to any party hereto or
(d) in violation of Section 7.08.

 

9.11.     Business, Etc. Borrower will not, and will not permit any of its
Subsidiaries to, engage in any business other than the businesses engaged in by
Borrower and its Subsidiaries as of the Effective Date and reasonable extensions
thereof and businesses ancillary or complementary thereto.

 

9.12.     Limitation on Creation of Subsidiaries. Borrower will not, and will
not permit any of its Subsidiaries to, establish, create or acquire after the
Effective Date any Subsidiary, provided that Borrower and its Wholly-Owned
Subsidiaries may (x) establish, create and, to the extent permitted by this
Agreement, acquire Wholly-Owned Subsidiaries and (y) establish, create and
acquire non-Wholly-Owned Subsidiaries to the extent permitted by the definition
of Permitted Acquisition, in each case so long as (i) all of the capital stock
and other equity interests of such new Subsidiary (except in the case of a
Foreign Subsidiary, in which case, 65% of the capital stock and other equity
interests) are (to the extent owned by a Credit Party) pledged to the Lender
pursuant to, and to the extent required by, the Security Agreement, (ii) each
such new Wholly-Owned Domestic Subsidiary (and, to the extent required by
Section 8.13, each new Wholly-Owned Foreign Subsidiary) executes and delivers to
the Lender a counterpart of the Subsidiaries Guaranty and the Security
Agreement, (iii) each such new Wholly-Owned Domestic Subsidiary (and, to the
extent required by Section 8.13, each new Wholly-Owned Foreign Subsidiary)
enters into such mortgages and other Additional Security Documents as Lender may
require pursuant to Section 8.12 and (iv) each such new Wholly-Owned Domestic
Subsidiary (and to the extent required by Section 8.13, each new Wholly-Owned
Foreign Subsidiary) executes and delivers all other relevant documentation
(including opinions of counsel, resolutions, officers’ certificates and UCC
financing statements) of the type described in Section 5 as such new Subsidiary
would have had to deliver if it were a Credit Party on the Effective Date.

 

9.14     Limitation on Issuance of Capital Stock.

 

(a)      Borrower will not, and will not permit any of its Subsidiaries to,
issue (i) any preferred stock or other preferred equity interests other than (x)
Qualified Preferred Stock of Borrower or (y) any preferred stock issued by a
Subsidiary of Borrower except to the extent that such preferred stock is held by
Borrower or a Wholly-Owned Subsidiary thereof or (ii) any redeemable common
stock or other redeemable common equity interests other than redeemable common
stock or other redeemable common equity interests that is redeemable at the sole
option of Borrower or such Subsidiary, as the case may be.

 

38

--------------------------------------------------------------------------------

 

 

(b)      Borrower will not permit any of its Subsidiaries to issue any capital
stock or other equity interests (including by way of sales of treasury stock) or
any options or warrants to purchase, or securities convertible into, capital
stock or other equity interests, except (i) for transfers and replacements of
then-outstanding shares of capital stock or other equity interests, (ii) for
stock splits, stock dividends and issuances which do not decrease the percentage
ownership of Borrower or any of its Subsidiaries in any class of the capital
stock or other equity interests of such Subsidiary, (iii) in the case of Foreign
Subsidiaries, to qualify directors and other nominal amounts required to be held
by local nationals in each case to the extent required by applicable law, or
(iv) for issuances by newly created or acquired Subsidiaries in accordance with
the terms of this Agreement.

 

Section 10     Events of Default. Upon the occurrence of any of the following
specified events (each an “Event of Default”):

 

10.01.     Payments. Borrower shall default in the payment when due of any
principal or interest of any Loan or any Note, and such failure shall continue
unremedied for a period of three Business Days; or

 

10.02.     Representations, Etc. Any representation, warranty or statement made
or deemed made by Borrower herein or in any other Credit Document or in any
certificate delivered to Lender pursuant hereto or thereto shall prove to be
untrue in any material respect on the date as of which made or deemed made; or

 

10.03.     Covenants. Borrower or any of its Subsidiaries shall (i) default in
the due performance or observance by it of any term, covenant or agreement
contained in Section 8.01(f)(i), 8.04 (solely with respect to Borrower), 8.08,
or 8.11 or Section 9 or (ii) default in the due performance or observance by it
of any other term, covenant or agreement contained in this Agreement or in any
other Credit Document (other than those set forth in Sections 10.01 and 10.02)
and such default pursuant to this sub clause (ii) shall continue unremedied for
a period of 30 days after written notice thereof to the defaulting party by
Lender; or

 

10.04.     Default Under Other Agreements. (i) Borrower or any of its
Subsidiaries shall (x) default in any payment of any Indebtedness (other than
the Obligations) beyond the period of grace, if any, provided in an instrument
or agreement under which such Indebtedness was created or (y) default in the
observance or performance of any agreement or condition relating to any
Indebtedness (other than the Obligations) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice is required), any such Indebtedness to
become due prior to its stated maturity, or (ii) any Indebtedness (other than
the Obligations) of Borrower or any of its Subsidiaries shall be declared to be
(or shall become) due and payable, or required to be prepaid other than by a
regularly scheduled required prepayment, prior to the stated maturity thereof,
provided that it shall not be a Default or an Event of Default under this
Section 10.04 unless the aggregate principal amount of all Indebtedness as
described in preceding clauses (i) and (ii) is at least $3,000,000; or

 

39

--------------------------------------------------------------------------------

 

 

10.05.     Bankruptcy, Etc. Borrower or any of its Subsidiaries shall commence a
voluntary case concerning itself under Title 11 of the United States Code
entitled “Bankruptcy,” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”); or an involuntary case is commenced against Borrower or
any of its Subsidiaries, and the petition is not controverted within 10 days, or
is not dismissed within 60 days, after commencement of the case; or a custodian
(as defined in the Bankruptcy Code) is appointed for, or takes charge of, all or
substantially all of the property of Borrower or any of its Subsidiaries which
custodian is not dismissed within 60 days after the date of such appointment or
the date such custodian takes charge, or Borrower or any of its Subsidiaries
commences any other proceeding under any reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or similar
law of any jurisdiction whether now or hereafter in effect relating to Borrower
or any of its Subsidiaries, or there is commenced against Borrower or any of its
Subsidiaries any such proceeding which remains undismissed for a period of 60
days, or Borrower or any of its Subsidiaries is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or Borrower or any of its Subsidiaries suffers any
appointment of any custodian or the like for it or any substantial part of its
property to continue undischarged or unstayed for a period of 60 days; or
Borrower or any of its Subsidiaries makes a general assignment for the benefit
of creditors; or any corporate, limited liability company or similar action is
taken by Borrower or any of its Subsidiaries for the purpose of effecting any of
the foregoing; or

 

10.06.     ERISA. (a) Except as would not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, any ERISA
Plan shall fail to satisfy the minimum funding standard required for any plan
year or part thereof under Section 412 of the Code or Section 302 of ERISA or a
waiver of such standard or extension of any amortization period is sought or
granted under Section 412 of the Code or Section 303 or 304 of ERISA, a
Reportable Event shall have occurred, a contributing sponsor (as defined in
Section 4001(a)(13) of ERISA) of an ERISA Plan subject to Title IV of ERISA
shall be subject to the advance reporting requirement of PBGC Regulation Section
4043.61 (without regard to subparagraph (b)(1) thereof) and an event described
in subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC Regulation Section
4043 shall be reasonably expected to occur with respect to such ERISA Plan
within the following 30 days, any ERISA Plan which is subject to Title IV of
ERISA shall have had or is likely to have a trustee appointed to administer such
ERISA Plan, any ERISA Plan which is subject to Title IV of ERISA is, shall have
been or is likely to be terminated or to be the subject of termination
proceedings under ERISA, any ERISA Plan shall have an Unfunded Current
Liability, a contribution required to be made with respect to an ERISA Plan or a
Foreign Pension Plan has not been timely made, Borrower or any of its
Subsidiaries or any ERISA Affiliate has incurred or is likely to incur any
liability to or on account of an ERISA Plan under Section 409, 502(i), 502(l),
515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 436(f), 4971
or 4975 of the Code or on account of a group health plan (as defined in Section
607(1) of ERISA or Section 4980B(g)(2) of the Code) under Section 4980B of the
Code, or Borrower or any of its Subsidiaries have incurred or is likely to incur
liabilities pursuant to one or more employee welfare benefit plans (as defined
in Section 3(1) of ERISA) that provide benefits to retired employees or other
former employees (other than as required by Section 601 of ERISA) or ERISA Plans
or Foreign Pension Plans, a “default” within the meaning of Section 4219(c)(5)
of ERISA shall occur with respect to any ERISA Plan, any Change in Law, or, as a
result of a Change in Law, an event occurs following a Change in Law, with
respect to or otherwise affecting any ERISA Plan; and (b) there shall result
from any such event or events the imposition of a lien, the granting of a
security interest, or a liability, which lien, security interest or liability,
either individually and/or in the aggregate, has had, or could reasonably be
expected to have, in the reasonable opinion of Lender, a Material Adverse
Effect; or

 

40

--------------------------------------------------------------------------------

 

 

10.07.     Security Documents. After the execution and delivery thereof, any of
the Security Documents shall cease to be in full force and effect, or shall
cease to give Lender the Liens, rights, powers and privileges purported to be
created thereby (including, without limitation, a perfected security interest
in, and Lien on, all of the Collateral, in favor of Lender, superior to and
prior to the rights of all third Persons (except as permitted by Section 9.01)),
other than a waiver or release by Lender and other than UCC financing statements
(if any) the effectiveness of which have lapsed as a result of Lender’s failure
to file proper continuation statements as required by the UCC, and subject to no
other Liens (except as permitted by Section 9.01), or any Credit Party shall
default in the due performance or observance of any term, covenant or agreement
on its part to be performed or observed pursuant to any such Security Document
and such default shall continue beyond the period of grace, if any, specifically
applicable thereto pursuant to the terms of such Security Document; or

 

10.08.     Subsidiaries Guaranty. The Subsidiaries Guaranty or any provision
thereof shall cease to be in full force or effect as to any Subsidiary
Guarantor, or any Subsidiary Guarantor or any Person acting for or on behalf of
such Subsidiary Guarantor shall deny or disaffirm such Subsidiary Guarantor’s
obligations under the Subsidiaries Guaranty or any Subsidiary Guarantor shall
default in the due performance or observance of any term, covenant or agreement
on its part to be performed or observed pursuant to the Subsidiaries Guaranty;
or

 

10.09.     Judgments. One or more judgments or decrees shall be entered against
Borrower or any of its Subsidiaries and such judgments and decrees either shall
be final and non-appealable or shall not be vacated, discharged or stayed or
bonded pending appeal for any period of 30 consecutive days, (a) involving in
the aggregate for Borrower and its Subsidiaries a liability (not paid or fully
covered by a reputable and solvent insurance company), and the aggregate amount
of all such judgments equals or exceeds $5,000,000, or (b) with respect to the
Transaction, this Agreement or any other Credit Document, or any documentation
executed in connection herewith or therewith, that has had, or could reasonably
be expected to have, a Material Adverse Effect; or

 

10.10.     Change of Control. A Change of Control shall occur;

 

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, Lender may, by written notice to Borrower, take any or
all of the following actions, without prejudice to the rights of Lender or the
holder of any Note to enforce its claims against Borrower (provided that, if an
Event of Default specified in Section 10.05 shall occur with respect to
Borrower, the result which would occur upon the giving of written notice by
Lender as specified in clauses (i) and (ii) below shall occur automatically
without the giving of any such notice): (i) declare the any or all of the
Commitments terminated, whereupon the Commitments of Lender shall forthwith
terminate immediately; (ii) declare the principal of and any accrued interest in
respect of all Loans and the Notes and all other Obligations owing hereunder and
thereunder to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by Borrower; and (iii) apply any cash collateral held by
Lender pursuant to Section 4.02 to the repayment of the Obligations.

 

41

--------------------------------------------------------------------------------

 

 

10.11.     Application of Proceeds. Notwithstanding anything to the contrary
contained in this Agreement, upon the occurrence and during the continuance of
an Event of Default, Borrower irrevocably waives the right to direct the
application of any and all payments received by Lender from or on behalf of
Borrower or any guarantor during the continuance of such Event of Default
against all of any part of the Obligations, and Lender shall have the continuing
and exclusive right to apply and to reapply any and all payments received
against the Obligations in such manner as the Lender may deem advisable
notwithstanding any previous application by the Lender.

 

Section 11     Defined Terms. As used in this Agreement, the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):

 

“Acquired Entity or Business” shall mean either (x) the assets constituting a
business, division or product line of any Person not already a Subsidiary of
Borrower or (y) 100% of the capital stock of any such Person, which Person
shall, as a result of such stock acquisition, become a Wholly-Owned Subsidiary
of Borrower (or shall be merged with and into Borrower or a Wholly-Owned
Subsidiary of Borrower, with Borrower or such Wholly-Owned Subsidiary being the
surviving Person).

 

“Acquisition Consideration” shall mean, with respect to any Permitted
Acquisition, the sum (without duplication) of (i) the fair market value of
Borrower Common Stock (based on (x) the closing and/or trading price of Borrower
Common Stock on the date of such Permitted Acquisition or such other date as
agreed in the definitive documentation relating to such Permitted Acquisition on
the stock exchange on which Borrower Common Stock is listed or the automated
quotation system on which Borrower Common Stock is quoted, or (y) if Borrower
Common Stock is not listed on an exchange or quoted on a quotation system, the
bid and asked prices of Borrower Common Stock in the over-the-counter market at
the close of trading or (z) if Borrower Common Stock is not so listed, based on
a good faith determination of the Board of Directors of Borrower) issued (or to
be issued) as consideration in connection with such Permitted Acquisition, (ii)
the fair market value of all Qualified Preferred Stock of Borrower (based on a
good faith determination of the Board of Directors of Borrower) issued (or to be
issued) as consideration in connection with such Permitted Acquisition, (iii)
the aggregate amount of all cash paid (or to be paid) by Borrower or any of its
Subsidiaries in connection with such Permitted Acquisition (including payments
of fees, costs, expenses and taxes in connection therewith), (iv) the aggregate
principal amount of, and other obligations due under, all Indebtedness assumed,
incurred and/or issued by Borrower or any of its Subsidiaries in connection with
such Permitted Acquisition, (v) the aggregate amount that could reasonably be
expected to be paid (based on good faith projections prepared by Borrower)
pursuant to any earn-out, performance bonus, consulting or deferred compensation
or purchase price adjustment for such Permitted Acquisition and (vi) the fair
market value (based on a good faith determination of Borrower) of all other
consideration payable in connection with such Permitted Acquisition.

 

“Additional Security Documents” shall have the meaning provided in Section
8.12(a).

 

42

--------------------------------------------------------------------------------

 

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all directors and
officers of such Person), controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that neither Lender nor any Affiliate thereof shall be considered an Affiliate
of Borrower or any Subsidiary thereof.

 

“Agreement” shall mean this Amended and Restated Credit Agreement, as modified,
supplemented, amended, restated (including any amendment and restatement
hereof), extended or renewed from time to time.

 

“Anti-Corruption Laws” shall mean the United States Foreign Corrupt Practices
Act of 1977, any applicable law or regulation implementing the OECD Convention
on Combating Bribery of Foreign Public Officials in International Business
Transactions, the Bribery Act 2010 of the United Kingdom, or any other
applicable anti-bribery or anti-corruption law, in each case, as amended.

 

“Attributable Debt” shall mean, as of any date of determination thereof, without
duplication, (i) in connection with a Sale and Leaseback Transaction, the net
present value (discounted according to generally accepted accounting principles
at the cost of debt implied in the lease) of the obligations of the lessee for
rental payments during the then remaining term of any applicable lease, and (ii)
the principal balance outstanding under any synthetic lease, tax retention
operating lease, off-balance sheet loan or similar off-balance sheet financing
(including an off-balance sheet receivables financing) product to which such
Person is a party.

 

“Authorized Officer” shall mean, with respect to (i) delivering Notices of
Borrowing, and similar notices, any person or persons that has or have been
authorized by the board of directors of Borrower to deliver such notices
pursuant to this Agreement and that has or have appropriate signature cards or
incumbency certificates on file with Lender, (ii) delivering financial
information and officer’s certificates pursuant to this Agreement, the chief
financial officer, the treasurer or the principal accounting officer of
Borrower, and (iii) any other matter in connection with this Agreement or any
other Credit Document, any officer (or a person or persons so designated by any
two officers) of Borrower.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Bankruptcy Code” shall have the meaning provided in Section 10.05.

 

“Board of Directors” shall mean, as to any Person, the board of directors or
other comparable governing body of such Person or any committee thereof duly
authorized to act on behalf of the board of directors or comparable governing
body.

 

43

--------------------------------------------------------------------------------

 

 

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Borrower Common Stock” shall have the meaning provided in Section 7.13.

 

“Borrowing” shall mean a borrowing under the Revolving Loan, the Repurchase Term
Loan or the Delayed Draw-Down Term Loan, as the context may require.

 

“Business Day(s)” shall mean any day except Saturday, Sunday and any day which
shall be in Omaha, Nebraska, a legal holiday or a day on which banking
institutions are authorized or required by law or other government action to
close.

 

“Calculation Period” shall mean, in the case of any Permitted Acquisition or any
other event expressly required to be calculated on a Pro Forma Basis pursuant to
the terms of this Agreement, the Test Period most recently ended prior to the
date of any such Permitted Acquisition or other event for which financial
statements have been delivered to the Lender pursuant to this Agreement.

 

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with generally accepted
accounting principles and, without duplication, the amount of Capitalized Lease
Obligations incurred by such Person.

 

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under generally accepted accounting
principles, are or will be required to be capitalized on the books of such
Person, in each case taken at the amount thereof accounted for as indebtedness
in accordance with such principles.

 

“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency,
instrumentality or sponsored corporation thereof and backed by the full faith
and credit of the United States, and in each case having maturities of not more
than two years from the date of acquisition, (ii) Dollar denominated time
deposits, certificates of deposit, overnight bank deposits and bankers’
acceptances with Lender or any commercial bank of recognized standing, having
capital and surplus in excess of $250,000,000 and the commercial paper of the
holding company of which, at the time of acquisition thereof, is rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s (or if at such time neither is issuing ratings, then a comparable
rating of another nationally recognized rating agency), or, if no such
commercial paper rating is available, a long-term debt rating, at the time of
acquisition thereof, of at least A or the equivalent thereof by S&P or at least
A-2 or the equivalent thereof by Moody’s (or if at such time neither is issuing
ratings, then a comparable rating of another nationally recognized rating
agency), (iii) repurchase obligations with a term of not more than 92 days for
underlying securities of the types described in clause (i) above and entered
into with any commercial bank meeting the qualifications specified in clause
(ii) above, (iv) other investment instruments offered or sponsored by financial
institutions having capital and surplus in excess of $250,000,000 and the
commercial paper of the holding company of which, at the time of acquisition
thereof, is rated at least A-1 or the equivalent thereof by S&P or at least P-1
or the equivalent thereof by Moody’s (or if at such time neither is issuing
ratings, then a comparable rating of another nationally recognized rating
agency), or, if no such commercial paper rating is available, a long-term debt
rating, at the time of acquisition thereof, of at least A+ or the equivalent
thereof by S&P or at least A-1 or the equivalent thereof by Moody’s (or if at
such time neither is issuing ratings, then a comparable rating of another
nationally recognized rating agency), (v) readily marketable direct obligations
issued by any state of the United States or any political subdivision thereof
having, at the time of acquisition thereof, one of the two highest rating
categories obtainable from either Moody’s or S&P (or if at such time neither is
issuing ratings, then a comparable rating of another nationally recognized
rating agency), (vi) commercial paper or corporate bonds rated, at the time of
acquisition thereof, at least A-1 or the equivalent thereof by S&P or at least
P-1 or the equivalent thereof by Moody’s (or if at such time neither is issuing
ratings, then a comparable rating of another nationally recognized rating
agency), in each case maturing within two years after the date of acquisition,
(vii) investments in money market funds which invest substantially all their
assets in securities of the types described in clauses (i) through (vi) above,
and (viii) in the case of any Foreign Subsidiary of Borrower, (x) certificates
of deposit (or comparable instruments) of any bank with which such Foreign
Subsidiary regularly transacts business and with maturities of not more than six
months from the date of acquisition by such Foreign Subsidiary, (y) overnight
deposits and demand deposit accounts maintained with any bank that such Foreign
Subsidiary regularly transacts business and (z) securities of the type and
maturity described in clause (i) above but issued by the principal Governmental
Authority in which such Foreign Subsidiary is organized so long as such security
has the highest rating available from either S&P or Moody’s.

 

44

--------------------------------------------------------------------------------

 

 

“Cash on Hand” shall mean, at any time, the aggregate total of Unrestricted Cash
and Unrestricted Cash Equivalents on Borrower’s balance sheet and available for
use.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.

 

“Change in Law” shall mean the occurrence of any of the following: (i) the
adoption or taking effect of any law, rule, regulation or treaty, (ii) any
change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority, or (iii) the making or issuance of any request, rules, guideline,
requirement or directive (whether or not having the force of law) by any
Governmental Authority; provided, however, that notwithstanding anything herein
to the contrary, (a) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (b) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” after the Effective Date regardless of the date enacted,
adopted, issued or implemented.

 

“Change of Control” shall mean (i) any “Person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act as in effect on the
Effective Date) other than the Permitted Holders, (A) is or shall become the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act as in effect on the Effective Date), directly or indirectly, of 33% or more
of the outstanding total Voting Power of Borrower’s (or the Successor
Borrower’s, as applicable) capital stock (determined on a fully diluted basis)
or (B) shall have obtained the power (whether or not exercised) to elect a
majority of Borrower’s (or the Successor Borrower’s, as applicable) directors,
(ii) at any time the Board of Directors of Borrower (or the Successor
Borrower’s, as applicable) shall cease to consist of a majority of Continuing
Directors, or (iii) a “change of control” (or similar event) shall occur as
provided in any Permitted Subordinated Debt Document.

 

45

--------------------------------------------------------------------------------

 

 

“Code” shall mean the U.S. Internal Revenue Code of 1986, as amended from time
to time, and the regulations promulgated thereunder. Section references to the
Code are to the Code as in effect at the date of this Agreement and any
subsequent provisions of the Code amendatory thereof, supplemental thereto or
substituted therefor.

 

“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted) by
any Credit Party pursuant to any Security Document, including, without
limitation, all Security Agreement Collateral, all Mortgaged Properties and all
cash and Cash Equivalents delivered as collateral or held by Lender.

 

“Commitment” means the Revolving Loan Commitment, the Repurchase Term Loan
Commitment, the Delayed Draw-Down Term Loan Commitment, or any combination
thereof (as the context requires).

 

“Compliance Certificate” shall have the meaning provided in Section 8.01(e).

 

“Connection Income Taxes” means taxes that are imposed on or measured by net
income (however denominated) or that are franchise taxes or branch profits
taxes, in each case, imposed as a result of a present or former connection
between Lender and the jurisdiction imposing such tax (other than connections
arising from Lender having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Credit Document).

 

“Consolidated Cash Flow Leverage Ratio” shall mean, at any time, the ratio of
(a) (i) Consolidated Indebtedness minus (ii) the principal amount of Permitted
Subordinated Debt at such time, minus (iii) Cash on Hand to (b) Consolidated
EBITDA.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period adjusted by (x) adding thereto, without duplication and to the
extent deducted in arriving at Consolidated Net Income for such period: (a)
Consolidated Interest Expense; (b) provision for federal, state, local or
foreign franchise taxes or taxes based on income; (c) the amount of all
amortization of intangibles and depreciation; (d) non-cash charges for the
impairment of goodwill or other intangibles or the write-off of goodwill,
intangibles or other assets; (e) the amortization or write-off of deferred
financing, legal and accounting costs with respect to the Transaction or any
Permitted Acquisition; and (f) the amount of all other non-cash charges
(including non-cash compensation expenses) or non-cash losses, and (y) deducting
therefrom, the amount of all cash payments during such period that are
associated with any non-cash charges or non-cash losses that were added back to
Consolidated Net Income in a previous period pursuant to preceding clause
(x)(f); and, in each case, without giving effect to (i) any extraordinary gains,
(ii) any gains or losses from sales of assets other than from sales of inventory
in the ordinary course of business, and (iii) any non cash income; it being
understood that in determining the Consolidated Cash Flow Leverage Ratio,
Consolidated EBITDA for any period shall be calculated on a Pro Forma Basis to
give effect to any Acquired Entity or Business acquired during such period
pursuant to a Permitted Acquisition and not subsequently sold or otherwise
disposed of by Borrower or any of its Subsidiaries during such period.

 

46

--------------------------------------------------------------------------------

 

 

“Consolidated Fixed Charge Coverage Ratio” shall mean the ratio of (a) (i)
Consolidated EBITDA for a period minus (ii) unfinanced Capital Expenditures for
such period (excluding unfinanced Capital Expenditures for Permitted
Acquisitions, unless otherwise required to be included pursuant to Section 9.08)
minus (iii) tax expenses paid in cash for such period minus (iv) Dividends
(excluding Dividends which are (A) Permitted Share Repurchases or (B) Special
Dividends, unless (in each case of (A) or (B)) otherwise required to be included
pursuant to Section 9.08) for such period to (b) the sum of (i) Consolidated
Interest Expense paid in cash for such period plus (ii) scheduled principal
amortization payments or redemptions (as initially scheduled on the incurrence
of such debt and excluding optional prepayments thereof) on Indebtedness
required to be paid in cash for such period (other than “balloon” payments made
at maturity of purchase money debt or Capitalized Lease Obligations to the
extent financed with the proceeds of Indebtedness refinanced as permitted under
this Agreement or the disposition of capital assets secured by funded
Indebtedness), and (iii) Capitalized Lease Obligations payments for such period.

 

“Consolidated Indebtedness” shall mean, at any time, the remainder of the sum
of, without duplication, (i) the aggregate principal amount of all Indebtedness
(or, if greater, the aggregate face amount of any Indebtedness issued at a
discount) of Borrower and its Subsidiaries at such time (including, without
limitation, all Loans, drawn amounts under letters of credit, Capitalized Lease
Obligations and guaranties of other Indebtedness) and (ii) the aggregate
outstanding amount of all Attributable Debt of Borrower and its Subsidiaries at
such time; provided that for purposes of this definition, the amount of
Indebtedness in respect of Interest Rate Protection Agreements and Other Hedging
Agreements shall be at any time the unrealized net loss position, if any, of
Borrower and/or its Subsidiaries thereunder on a marked-to-market basis
determined no more than one month prior to such time.

 

“Consolidated Interest Expense” shall mean, for any period, the sum of the total
consolidated interest expense of Borrower and its Subsidiaries for such period
(calculated without regard to any limitations on the payment thereof) plus,
without duplication, (i) that portion of Capitalized Lease Obligations of
Borrower and its Subsidiaries representing the interest factor for such period
whether or not actually paid during such period, (ii) all Fees accrued during
such period pursuant to Sections 3.01(a), (b) and (c), and (iii) the interest
component (or imputed interest) of any lease payment or other off balance sheet
financing under Attributable Debt transactions paid by Borrower and its
Subsidiaries for such period.

 

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of Borrower and its Subsidiaries for such period, determined on a consolidated
basis (after any deduction for minority interests), provided that (i) in
determining Consolidated Net Income, the net income of any other Person which is
not a Subsidiary of Borrower or is accounted for by Borrower by the equity
method of accounting shall be included only to the extent of the payment of cash
dividends or cash distributions by such other Person to Borrower or a Subsidiary
thereof during such period, (ii) the net income of any Subsidiary of Borrower
shall be excluded to the extent that the declaration or payment of cash
dividends or similar cash distributions by that Subsidiary of that net income is
not at the date of determination permitted by operation of its charter or any
agreement, instrument or law applicable to such Subsidiary, and (iii) except for
determinations expressly required to be made on a Pro Forma Basis, the net
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
of Borrower or all or substantially all of the property or assets of such Person
are acquired by Borrower or a Subsidiary of Borrower shall be excluded.

 

47

--------------------------------------------------------------------------------

 

 

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation, or (iv)
otherwise to assure or hold harmless the holder of such primary obligation
against loss in respect thereof. Notwithstanding anything to the contrary
contained in the immediately preceding sentence, the term Contingent Obligation
shall not include endorsements of instruments for deposit or collection or
reimbursement, hold harmless, indemnification and similar provisions in
commercial agreements entered into in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

 

“Continuing Directors” shall mean the directors of Borrower on the Effective
Date and each other director, if such director’s nomination for election to the
Board of Directors of Borrower is recommended, nominated or approved by a
majority of then Continuing Directors or Permitted Holders.

 

“Covenant Inclusion Event” shall have the meaning provided in Section 9.08.

 

“Credit Documents” shall mean this Agreement, each Note, the Subsidiaries
Guaranty, the Security Documents, the Grant of Security Interest in U.S.
Trademarks, the Grant of Security Interest in U.S. Copyrights, the Grant of
Security Agreement in U.S. Patents, the Additional Security Documents, and
collateral assignments, pledge agreements, account assignments, control
agreements, or other reimbursement agreements, any subordination agreements,
intercreditor agreements and any and all other agreements, instruments and
documents, including powers of attorney, consents, and all other writings
heretofore, now or hereafter executed by any Credit Party and/or delivered to
Lender in connection with this Agreement.

 

“Credit Event” shall mean the making of any Loan.

 

“Credit Party” shall mean Borrower and each Subsidiary Guarantor.

 

48

--------------------------------------------------------------------------------

 

 

“Deed of Trust” shall mean that certain Deed of Trust, Security Agreement,
Assignment of Leases and Rents and Fixture Financing Statement, dated as April
18, 2018, by Borrower in favor of Lender.

 

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Delayed Draw-Down Term Loan” shall have the meaning provided in Section
1.01(c).

 

“Delayed Draw-Down Term Loans” shall have the meaning provided in Section
1.01(c).

 

“Delayed Draw-Down Term Loan Commitment” shall mean $15,000,000.

 

“Delayed Draw-Down Term Loan Effective Date” shall have the meaning provided in
Section 1.06(b).

 

“Delayed Draw-Down Term Loan Maturity Date” shall mean May 28, 2025.

 

“Delayed Draw-Down Term Loan Note” shall have the meaning provided in Section
1.05(a).

 

“Disinterested Director” shall mean, with respect to any Person and transaction,
a member of the Board of Directors of such Person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

 

“Dividend” shall mean, with respect to any Person, any payment of a
distribution, interest, or dividend on any capital stock or other equity
interests, as the case may be, or any purchase, redemption, or other acquisition
or retirement for value of any capital stock or other equity interest, as the
case may be.

 

“Dollars” and the sign “$” shall each mean lawful money of the United States.

 

“Domestic Subsidiary” shall mean each Subsidiary of Borrower incorporated or
organized in the United States, any State thereof or the District of Columbia.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

 

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

49

--------------------------------------------------------------------------------

 

 

“Effective Date” means the date on which (i) Borrower the Lender shall have
signed a counterpart hereof (whether the same or different counterparts) and
shall have delivered the same to the Lender and (ii) the conditions contained in
Section 5 are met to the satisfaction of Lender or waived by Lender. Upon the
satisfaction of the condition described in clause (i) of the immediately
preceding sentence and upon the Lender’s good faith determination that the
conditions described in clause (ii) of the immediately preceding sentence have
been met, then the Effective Date shall have deemed to have occurred and Lender
shall give Borrower prompt notice of the occurrence of the Effective Date.

 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations or proceedings relating in
any way to any actual or alleged violation of any Environmental Law or any
permit issued, or any approval given, under any such Environmental Law
(hereafter, “Claims”), including, without limitation, (a) any and all Claims by
governmental or regulatory authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any applicable
Environmental Law, and (b) any and all Claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief in connection with alleged injury or threat of injury to
health, safety or the environment due to the presence of Hazardous Materials.

 

“Environmental Indemnity Agreement” shall mean that certain Environmental
Indemnity Agreement, dated as April 18, 2018, by Borrower in favor of Lender.

 

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Borrower or its Subsidiaries, relating to the environment, the effect of the
environment on employee health and safety, or Hazardous Materials, including,
without limitation and to the extent applicable, CERCLA; the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; the Federal Water
Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Toxic Substances Control
Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the
Safe Drinking Water Act, 42 U.S.C. § 3000(f) et seq.; the Oil Pollution Act of
1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning and the Community
Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous Material
Transportation Act, 49 U.S.C. § 1801 et seq.; the Occupational Safety and Health
Act, 29 U.S.C. § 651 et seq.; and other similar state and local or foreign
counterparts or equivalents, in each case as amended from time to time.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute, and the regulations
promulgated and rulings issued thereunder.  Section references to ERISA are to
ERISA, as in effect at the date of this Agreement and any subsequent provisions
of ERISA or any successor statute, amendatory thereof, supplemental thereto, or
substituted therefor.

 

“ERISA Affiliate” shall mean any Subsidiary of a Credit Party and any trade or
business (whether or not incorporated), which, together with any Credit Party or
any Subsidiary of a Credit Party, is treated as a single employer under Section
414 of the Code.

 

50

--------------------------------------------------------------------------------

 

 

“ERISA Plan” shall mean any employee pension benefit plan as defined in Section
3(2) of ERISA, other than a "multiemployer plan" as defined in Section 3(37) of
ERISA, which is subject to the provisions of Title IV or Section 302 of ERISA or
Sections 412 or 430 of the Code, and that is sponsored, maintained, or
contributed to by any Credit Party or ERISA Affiliate or with respect to which
any Credit Party or ERISA Affiliate has any liability, contingent or otherwise.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Event of Default” shall have the meaning provided in Section 10.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

“Existing Credit Agreement” has the meaning specified in the recitals hereto.

 

“Existing Indebtedness” shall have the meaning provided in Section 7.20.

 

“Existing Indebtedness Agreements” shall have the meaning provided in Section
5.16(d).

 

“Fees” shall mean all amounts payable pursuant to or referred to in Section
3.01.

 

“Foreign Pension Plan” shall mean any defined benefit pension plan (including,
without limitation, any superannuation fund) which is established, contributed
to, or maintained by Borrower or any one or more of its Subsidiaries outside the
United States of America and which is required by applicable laws to be funded.

 

“Foreign Subsidiary” shall mean each Subsidiary of Borrower that is not a
Domestic Subsidiary.

 

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, and radon gas, in each case, in excess of applicable
legal limits; (b) any chemicals, materials or substances defined as or included
in the definition of “hazardous substances,” “hazardous waste,” “hazardous
materials,” “extremely hazardous substances,” “restricted hazardous waste,”
“toxic substances,” “toxic pollutants,” “contaminants,” or “pollutants,” or
words of similar import, under any applicable Environmental Law; and (c) any
other chemical, material or substance, the exposure to, or Release of which is
prohibited, limited or regulated by any Governmental Authority.

 

51

--------------------------------------------------------------------------------

 

 

“Health Care Laws” shall mean any and all applicable current and future laws,
rules, regulations, codes, ordinances, orders, decrees, judgments, injunctions
or binding agreements issued, promulgated or entered into by the Food and Drug
Administration, the Health Care Financing Administration, the Department of
Health and Human Services (“HHS”), the Office of Inspector General of HHS, the
Drug Enforcement Administration or any other Governmental Authority, including
any state and/or local professional licensing laws, certificate of need laws and
state reimbursement laws, applicable in any way to the conduct of the business
of Borrower or any Subsidiary thereof.

 

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (ii) the maximum amount available to be drawn or
paid under all letters of credit, bankers’ acceptances, bank guaranties and
similar obligations issued for the account of such Person and all unpaid
drawings in respect of such letters of credit, bankers’ acceptances and similar
obligations, (iii) all Indebtedness of the types described in clause (i), (ii),
(iv), (v), (vi), (vii) or (viii) of this definition secured by any Lien on any
property owned by such Person, whether or not such Indebtedness has been assumed
by such Person (provided that, if the Person has not assumed or otherwise become
liable in respect of such Indebtedness, such Indebtedness shall be deemed to be
in an amount equal to the fair market value of the property to which such Lien
relates as determined in good faith by such Person), (iv) the aggregate amount
of all Capitalized Lease Obligations of such Person, (v) all obligations of such
Person to pay a specified purchase price for goods or services, whether or not
delivered or accepted, i.e., take-or-pay and similar obligations, (vi) all
Contingent Obligations of such Person, (vii) all obligations under any Interest
Rate Protection Agreement, any Other Hedging Agreement or under any similar type
of agreement, and (viii) all Attributable Debt of such Person. Notwithstanding
the foregoing, Indebtedness shall not include trade payables and accrued
expenses incurred by any Person in accordance with customary practices and in
the ordinary course of business of such Person (including pursuant to customer
service contracts).

 

“Indemnified Taxes” shall have the meaning provided in Section 4.04(a).

 

“Index” shall have the meaning provided in Section 1.06(b).

 

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

 

“Investments” shall have the meaning provided in Section 9.05.

 

“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

 

“Lender” shall mean First National Bank of Omaha, a national banking
association.

 

“LIBOR Rate” means the London Interbank offered rate for U.S. Dollar deposits
published in the Wall Street Journal as the One (1) Month LIBOR Rate.

 

“Lien” shall mean any mortgage, pledge, hypothecation, collateral assignment,
deposit arrangement, encumbrance, lien (statutory or other), preference,
priority or other security agreement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement, any financing or similar statement or notice filed under the UCC or
any other similar recording or notice statute, and any lease having
substantially the same effect as any of the foregoing).

 

52

--------------------------------------------------------------------------------

 

 

“Liquidity” shall mean, as of any date of determination, the sum of (i)
Unrestricted cash, plus (ii) Unrestricted Cash Equivalents on Borrower’s balance
sheet and available for use, plus (iii) the unused amount of the Revolving Loan
Commitment.

 

“Loan” shall mean each Revolving Loan, each Delayed Draw-Down Term Loan and the
Repurchase Term Loan.

 

“Management Agreements” shall have the meaning provided in Section 5.16(b).

 

“Margin Stock” shall have the meaning provided in Regulation U.

 

“Material Adverse Effect” shall mean (i) a material adverse effect on the
business, operations, property or financial condition of Borrower and its
Subsidiaries, taken as a whole, (ii) a material adverse effect on the ability of
the Credit Parties, taken as a whole, to perform their obligations hereunder or
under any other Credit Document or (iii) a material adverse effect on the rights
and remedies of the Lender hereunder or under any other Credit Document.
Notwithstanding anything to the contrary set forth herein, for purposes of
determining the existence of a Material Adverse Effect from the Effective Date
through December 31, 2021 under clause (i) of the preceding sentence, the impact
of COVID-19 and associated responses on the financial condition or results of
operations of Borrower that were disclosed to Lender prior to the Effective Date
will be disregarded.

 

“Minimum Borrowing Amount” shall mean (i) for Revolving Loans, except as
provided in Section 1.03(d), $10,000, and (ii) for Delayed Draw-Down Term Loans,
$1,000,000.

 

“Minimum Liquidity Threshold” shall mean $15,000,000.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor
corporation thereto.

 

“Mortgaged Property(ies)” shall mean the real estate, fixtures and improvements
thereon generally described as Borrower’s owner occupied building located at
1245 Q Street, Lincoln, Nebraska.

 

“Net Debt Proceeds” shall mean, with respect to any incurrence or issuance of
Indebtedness for borrowed money, the cash proceeds (net of (i) underwriting
discounts and commissions and other reasonable fees, expenses and costs
associated therewith including, without limitation, those of attorneys,
accountants and other professionals and (ii) any portion of such proceeds equal
to the amount required to be and actually applied to pay Indebtedness permitted
by Section 9.04 that is secured by the asset sold or disposed of (to the extent
those same proceeds were used to pay such Indebtedness permitted by Section
9.04)) received by the respective Person from the respective incurrence of such
Indebtedness for borrowed money.

 

“Note” shall mean the Revolving Note, the Repurchase Term Loan Note and/or the
Delayed Draw-Down Term Loan Note, as the context may require.

 

53

--------------------------------------------------------------------------------

 

 

“Notice of Borrowing” shall have the meaning provided in Section 1.03(c).

 

“Notice Office” shall mean the office of Lender located at 1620 Dodge Street,
Stop 1029, Omaha, Nebraska 68102 Attention: Nate McKown, Telephone: (402)
323-5223 or such other office or person as Lender may hereafter designate in
writing as such to the other parties hereto.

 

“Obligations” shall mean all amounts owing Lender pursuant to the terms of this
Agreement or any other Credit Document, including, without limitation, all
amounts in respect of any principal, interest (including any interest accruing
subsequent to the filing of a petition in bankruptcy, reorganization or similar
proceeding at the rate provided for in this Agreement, whether or not such
interest is an allowed claim under any such proceeding or under applicable
state, federal or foreign law), penalties, fees, expenses, indemnifications,
reimbursements, damages and other liabilities, and guarantees of the foregoing
amounts.

 

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar arrangements, or
arrangements designed to protect against fluctuations in currency values or
commodity prices.

 

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt perfection of a security interest under, or otherwise with
respect to, any Credit Document, except any such taxes that are imposed with
respect to an assignment as a result of a present or former connection between
Lender or the applicable Lender and the jurisdiction imposing such tax.

 

“Patriot Act” means the Patriot Act (Title III of Pub. L. 107 56 (signed into
law October 26, 2001)) as may be amended or updated.

 

“Payment Office” shall mean the office of Lender located at: 1620 Dodge Street,
Stop 1029, Omaha, Nebraska 68102 Attention: Nate McKown, Telephone: (402)
323-5223, and or such other office as Lender may hereafter designate in writing
as such to the other parties hereto.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Permitted Acquisition” shall mean the acquisition by Borrower or a Wholly-Owned
Subsidiary of Borrower of an Acquired Entity or Business (including by way of
merger of such Acquired Entity or Business with and into Borrower (so long as
Borrower is the surviving corporation) or a Wholly-Owned Subsidiary of Borrower
(so long as such Wholly-Owned Subsidiary is the surviving corporation)),
provided that (in each case) (A) in the case of the acquisition of the capital
stock or other equity interests of any Person (including way of merger), such
Person shall own no capital stock or other equity interests of any other Person
(excluding de minimis amounts) unless either (x) such Person and/or its
Wholly-Owned Subsidiaries own at least 100% of the capital stock or other equity
interests of such other Person or (y) (1) such Person and/or its Wholly-Owned
Subsidiaries own at least 80% of the consolidated assets of such Person and its
Subsidiaries and (2) any non-Wholly-Owned Subsidiary of such Person was
non-Wholly-Owned prior to the date of such Permitted Acquisition of such Person,
(B) the Acquired Entity or Business acquired pursuant to the respective
Permitted Acquisition is in a business permitted by Section 9.12 and (C) all
applicable requirements of Section 8.15 applicable to Permitted Acquisitions are
satisfied. Notwithstanding anything to the contrary contained in the immediately
preceding sentence, an acquisition which does not otherwise meet the
requirements set forth above in the definition of “Permitted Acquisition” shall
constitute a Permitted Acquisition if, and to the extent, Lender agrees in
writing that such acquisition shall constitute a Permitted Acquisition for
purposes of this Agreement.

 

54

--------------------------------------------------------------------------------

 

 

“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, such
exceptions to title as are set forth in the mortgage title policy (or binding
commitment) delivered to the Lender with respect thereto, all of which
exceptions must be acceptable to the Lender in its reasonable discretion.

 

“Permitted Holders” means Michael Hays, his spouse, trusts or other entities
directly or indirectly holding Borrower’s Common Stock for the benefit of
Michael Hays, his wife, their respective sisters and brothers, and/or their
respective lineal descendants (by blood or adoption) of any such persons, and
other entities beneficially owned or economically for the benefit of Michael
Hays, his spouse, their respective sisters and brothers, and/or their lineal
descendants (by blood or adoption) of any such persons.

 

“Permitted Liens” shall have the meaning provided in Section 9.01.

 

“Permitted Share Repurchase” shall mean a transaction whereby Borrower purchases
shares of Borrower Common Stock to the extent permitted by Section 9.03(b).

 

“Permitted Subordinated Debt” shall mean any subordinated Indebtedness of
Borrower incurred in connection with, and to finance, a Permitted Acquisition or
Permitted Share Repurchase, which Indebtedness may be guaranteed on a
subordinated basis by Borrower and all of the terms and conditions of which
(including, without limitation, with respect to interest rate, amortization,
redemption provisions, maturities, covenants, defaults, remedies, guaranties,
standstill provisions, cash pay limitations and subordination provisions) and
the documentation therefor are reasonably satisfactory to Lender, as such
Indebtedness may be amended, modified and/or supplemented from time to time in
accordance with the terms hereof and thereof; provided, that in any event,
unless the Lender otherwise expressly consents in writing prior to the issuance
thereof, (i) the lender on such Indebtedness will be a Permitted Holder, (ii)
the rate of interest applicable to such Indebtedness will at no point exceed
Lender’s prime rate as in effect on the date of incurrence of such Indebtedness
plus 300 basis points (3.00%), and no such Indebtedness shall be secured by any
asset of Borrower or any of its Subsidiaries, (iii) no such Indebtedness shall
be guaranteed by any other Person, (iv) no such Indebtedness shall be subject to
scheduled amortization, redemption, sinking fund, mandatory prepayments (other
than pursuant to a customary “change of control” provision that is subject to
the prior repayment of the Obligations and termination of the Commitments) or
similar payment or have a final maturity, in either case prior to the date
occurring one year following the latest maturity date of any of the Loans, (v)
the documentation governing such Indebtedness shall not include any financial
maintenance covenants, and (vi) the subordination provisions contained therein
shall provide for a permanent block on payments with respect to such
Indebtedness upon the occurrence and continuation of a payment default with
respect to “senior debt” and cover all obligations under Interest Rate
Protection Agreements and Other Hedging Agreements, (vii) such Indebtedness will
be subject to a subordination agreement in favor of Lender in form of substance
acceptable to Lender. The incurrence of Permitted Subordinated Debt shall be
deemed to be a representation and warranty by Borrower that all conditions
thereto have been satisfied in all material respects and that the incurrence of
such Permitted Subordinated Debt is permitted in accordance with the terms of
this Agreement, which representation and warranty shall be deemed to be a
representation and warranty for all purposes hereunder, including, without
limitation, Sections 7 and 10.

 

55

--------------------------------------------------------------------------------

 

 

“Permitted Subordinated Debt Documents” shall mean, on and after the execution
and delivery thereof, each note, instrument, agreement, guaranty and other
documents relating to each incurrence of Permitted Subordinated Debt, as the
same may be amended, modified and/or supplemented from time to time in
accordance with the terms hereof and thereof.

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.

 

“Primary Concentration Account” shall mean the principal concentration and
disbursement account utilized by Borrower for its and its Wholly-Owned
Subsidiaries’ cash management systems, with account number, and other operating
accounts of Borrower or its Wholly-Owned Subsidiaries maintained at Lender.

 

“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or financial term, the calculation thereof after
giving effect on a pro forma basis to (x) any disposition of a material business
line or Subsidiary of Borrower consummated after the first day of the relevant
Calculation Period as if such disposition (and the application of the proceeds
therefrom) was consummated (and the proceeds therefrom had been applied) on the
first day of the relevant Calculation Period, and/or (y) the Permitted
Acquisition, Special Dividend or Permitted Share Repurchase if any, then being
consummated as well as any other Permitted Acquisition, Special Dividend or
Permitted Share Repurchase consummated after the first day of the relevant
Calculation Period and on or prior to the date of the respective Permitted
Acquisition, Special Dividend or Permitted Share Repurchase then being effected,
as the case may be, as if such Permitted Acquisition was consummated on the
first day of the relevant Calculation Period and taking into account factually
supportable and identifiable cost savings and expenses directly attributable to
any such Permitted Acquisition which would otherwise be accounted for as an
adjustment pursuant to Article 11 of Regulation S-X under the Securities Act, as
if such cost savings or expenses were realized on the first day of the
respective period. In connection with the foregoing, any Indebtedness incurred,
assumed or repaid by Borrower or any Subsidiary in connection with the
disposition or Permitted Acquisition, Special Dividend or Permitted Share
Repurchase (i) shall be deemed to have been incurred, assumed or repaid as of
the first day of the Calculation Period and (ii) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination.

 

“Qualified Preferred Stock” shall mean any preferred stock of Borrower so long
as the terms of any such preferred stock (w) do not contain any mandatory put,
redemption, repayment, sinking fund or other similar provision prior to the one
year anniversary of the Repurchase Term Loan Maturity Date, (x) do not require
the cash payment of dividends or distributions that would otherwise be
prohibited by this Agreement, (y) do not contain any covenants (other than
periodic reporting covenants) and (z) are otherwise reasonably satisfactory to
the Lender.

 

56

--------------------------------------------------------------------------------

 

 

“Rating Agency” shall mean each of Moody’s and S&P.

 

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

 

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring or seeping into the environment.

 

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to an ERISA Plan that is subject to Title IV of ERISA other than
those events as to which the 30-day notice period is waived under subsection
.22, .23, .25, .27 or .28 of PBGC Regulation Section 4043.

 

“Repurchase Term Loan” shall have the meaning provided in Section 1.01(b).

 

“Repurchase Term Loan Commitment” means $33,002,068.79.

 

“Repurchase Term Loan Maturity Date” means May 28, 2025.

 

“Repurchase Term Loan Note” shall have the meaning providing in Section 1.05(a).

 

“Restricted” shall mean, when referring to cash or Cash Equivalents of Borrower
or any of its Subsidiaries, that such cash or Cash Equivalents (i) appears (or
would be required under generally accepted accounting principles to appear) as
“restricted” on a consolidated balance sheet of Borrower or of any such
Subsidiary, (ii) are subject to any Lien in favor of any Person or (iii) are not
otherwise generally available for use by Borrower or any of its Subsidiaries.

 

“Revolving Loan(s)” shall have the meaning provided in Section 1.01(a).

 

“Revolving Loan Commitment” shall mean $30,000,000.

 

57

--------------------------------------------------------------------------------

 

 

“Revolving Loan Effective Date” shall have the meaning provided in Section
1.06(b).

 

“Revolving Loan Maturity Date” shall mean May 28, 2023.

 

“Revolving Note” shall have the meaning provided in Section 1.05(a).

 

“Sale and Leaseback Transaction” shall mean any arrangement, directly or
indirectly, whereby a seller or transferor shall sell or otherwise transfer any
real or personal property and then or thereafter lease, or repurchase under an
extended purchase contract, conditional sales or other title retention
agreement, the same or similar property.

 

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any comprehensive territorial Sanctions.

 

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the European Union, (b)
any Person operating, organized or resident in a Sanctioned Country or (c) any
Person controlled by any such Person.

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, (b) the European
Union or (c) Her Majesty’s Treasury of the United Kingdom.

 

“SEC” shall have the meaning provided in Section 8.01(g).

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Security Agreement” shall have the meaning provided in Section 5.10.

 

“Security Agreement Collateral” shall mean all “Pledged Collateral” as defined
in the Security Agreement

 

“Security Documents” shall mean and include the Security Agreement, each Deed of
Trust and each other Additional Security Document.

 

“Shareholders’ Agreements” shall have the meaning provided in Section 5.16(a).

 

“Special Dividend” shall mean any cash Dividend (or any portion thereof) in a
fiscal quarter that, together with all other cash Dividends paid or declared
during such fiscal quarter, exceeds $5,500,000 in total cash Dividends paid or
declared during such fiscal quarter, to the extent permitted by Section 9.03(d).

 

“Subsidiaries Guaranty” shall have the meaning provided in Section 5.09.

 

58

--------------------------------------------------------------------------------

 

 

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time, and
in each case, the accounts of which would be consolidated with Borrower in
Borrower’s consolidated financial statements in accordance with generally
accepted accounting principles.

 

“Subsidiary Guarantor” shall mean each Wholly-Owned Domestic Subsidiary of
Borrower, to the extent required by Section 8.13, each Wholly-Owned Foreign
Subsidiary of Borrower and any other Person that enters into the Subsidiaries
Guaranty in favor of Lender after the date hereof.

 

“Tax Sharing Agreements” shall have the meaning provided in Section 5.16(c).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Test Period” shall mean each period of four consecutive fiscal quarters of
Borrower then last ended (in each case taken as one accounting period).

 

“Transaction” shall mean (i) the entering into of the Credit Documents and the
incurrence of Loans and (ii) the payment of all fees and expenses in connection
with the foregoing.

 

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

 

“Unfunded Current Liability” of any ERISA Plan shall mean the amount, if any, by
which the value of the accumulated plan benefits under the ERISA Plan determined
on a plan termination basis in accordance with actuarial assumptions at such
time consistent with those prescribed by the PBGC for purposes of Section 4044
of ERISA, exceeds the fair market value of all plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contribution).

 

“United States” and “U.S.” shall each mean the United States of America.

 

“Unrestricted” shall mean, when referring to cash or Cash Equivalents of
Borrower or any of its Subsidiaries, that such cash or Cash Equivalents are not
Restricted.

 

“Voting Power” shall mean, with respect to any class or classes of capital stock
of Borrower (or any class or classes of capital stock then convertible into such
capital stock at the option of the holders thereof), the voting power entitled
to vote in the election of directors of Borrower.

 

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is also a Domestic Subsidiary of
such Person.

 

“Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person which is also a Foreign Subsidiary of such Person.

 

59

--------------------------------------------------------------------------------

 

 

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person has a 100% equity interest at such
time.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

Section 12     Miscellaneous.

 

12.01.     Payment of Expenses, Etc. Borrower hereby agrees to: (i) (A) whether
or not the transactions herein contemplated are consummated, pay all reasonable
out-of-pocket costs and expenses of Lender (including the reasonable fees and
disbursements of Koley Jessen P.C.) in connection with the preparation,
execution, delivery and administration of this Agreement and the other Credit
Documents and the documents and instruments referred to herein and therein and
any amendment, waiver or consent relating hereto or thereto, and (B) after the
occurrence and during the continuation of an Event of Default, pay all
reasonable out-of-pocket costs and expenses of Lender in connection with the
enforcement of this Agreement and the other Credit Documents and the documents
and instruments referred to herein and therein or in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy proceedings; and (ii) indemnify Lender and its respective officers,
directors, employees, representatives, agents, affiliates, trustees and
investment advisors (each such Person, an “Indemnified Person”) from and hold
each of them harmless against any and all liabilities, obligations (including
removal or remedial actions), losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses and disbursements (including reasonable
attorneys’ and consultants’ fees and disbursements) (collectively, “Damages”)
incurred by, imposed on or assessed against any of them as a result of, or
arising out of, or in any way related to, or by reason of (a) any investigation,
litigation or other proceeding (whether or not Lender is a party thereto and
whether or not such investigation, litigation or other proceeding is brought by
or on behalf of Borrower) related to the entering into and/or performance of
this Agreement or any other Credit Document or (b) the use of any proceeds of
any Loans hereunder or the consummation of the Transaction or any other
transactions contemplated herein or in any other Credit Document or the exercise
of any of their rights or remedies provided herein or in the other Credit
Documents; provided, that such indemnity shall not, as to any Indemnified
Person, be available to the extent that such Damages (x) are determined by a
non-appealable order from a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnified Person or
(y) have resulted from a claim brought by any Credit Party against an
Indemnified Person for material breach of such Indemnified Person’s obligations
under any Credit Document. To the extent that the undertaking to indemnify, pay
or hold harmless any Indemnified Person set forth in the preceding sentence may
be unenforceable because it violates or would violate any law or public policy,
Borrower shall make the maximum contribution to the payment and satisfaction of
each of the indemnified liabilities which is permissible under applicable law.
To the fullest extent permitted by applicable law, no Indemnified Person shall
have any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Credit Documents or arising out of its
activities in connection herewith or therewith (whether before or after the
Effective Date). This Section 12.01 shall not apply with respect to taxes other
any taxes that represent losses, claims, damages, etc. arising from any non-tax
claim.

 

60

--------------------------------------------------------------------------------

 

 

12.02.     Right of Setoff. In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
Lender, and each of its Affiliates, to the fullest extent permitted by
applicable law, is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to Borrower or to any
other Person, any such notice being hereby expressly waived, to set off and to
appropriate and apply any and all deposits (general or special) and any other
Indebtedness at any time held or owing by Lender, (including, without
limitation, by branches and agencies of Lender) to or for the credit or the
account of Borrower or any of its Subsidiaries against and on account of the
Obligations and liabilities of Borrower to Lender under this Agreement or under
any of the other Credit Documents, and all other claims of any nature or
description arising out of or connected with this Agreement or any other Credit
Document, irrespective of whether or not Lender shall have made any demand
hereunder and although said Obligations, liabilities or claims, or any of them,
shall be contingent or unmatured. Lender agrees to promptly notify Borrower
after any such setoff and any application made by Lender; provided, that,
Lender’s failure to provide any such notice will not be a breach or default by
Lender under this Agreement.

 

12.03.     Notices. Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
telegraphic, telex, fax, cable or electronic communication) and mailed,
telegraphed, telexed, faxed, cabled or delivered (including by electronic
delivery): if to Borrower, at the address specified below its signature below or
in the other relevant Credit Documents; if to Lender at the Notice Office; or,
as to Borrower or Lender, at such other address as shall be designated by such
party in a written notice to the other parties hereto. All such notices and
communications shall, when mailed, telegraphed, telexed, faxed, cabled or sent
by electronic mail or overnight courier, be effective when deposited in the
mails, delivered to the telegraph company, cable company or overnight courier,
as the case may be, or sent by telex, fax or electronic mail (read receipt
requested), except that notices and communications to Lender and Borrower shall
not be effective until received by Lender or Borrower, as the case may be,
during normal business hours.

 

12.04.     Benefit of Agreement; Assignments; Participations.

 

(a)     This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto;
provided, however, Borrower may not assign or transfer any of its rights,
obligations or interest hereunder without the prior written consent of Lender
and, provided further, that, although Lender may sell participations in its
rights hereunder without the need for notice to, or consent of, Borrower, each
participant must be a national or state-chartered bank and a participant shall
not constitute a “lender” hereunder. In the case of any such participation, the
participant shall not have any rights under this Agreement or any of the other
Credit Documents (the participant’s rights in respect of such participation to
be those set forth in the agreement executed by Lender in favor of the
participant relating thereto) and all amounts payable by Borrower hereunder
shall be determined as if Lender had not sold such participation and Lender’s
obligations under the Credit Documents shall remain unchanged.

 

61

--------------------------------------------------------------------------------

 

 

(b)     Nothing in this Agreement shall prevent or prohibit Lender from pledging
its Loans and Notes hereunder as security for the obligations of such Lender,
including to a Federal Reserve Bank in support of borrowings made by Lender from
such Federal Reserve.

 

12.05.     No Waiver; Remedies Cumulative. No failure or delay on the part of
Lender in exercising any right, power or privilege hereunder or under any other
Credit Document and no course of dealing between Borrower and Lender shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or under any other Credit Document preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder or thereunder. The rights, powers and remedies herein or
in any other Credit Document expressly provided are cumulative and not exclusive
of any rights, powers or remedies which Lender would otherwise have. No notice
to or demand on Borrower in any case shall entitle Borrower to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of Lender to any other or further action in any
circumstances without notice or demand.

 

12.06.     Amendment and Restatement. The parties hereto agree that, on the
Effective Date, the following transactions shall be deemed to occur
automatically, without further action by any party hereto: (a) the Existing
Credit Agreement shall be deemed to be amended and restated in its entirety
pursuant to this Agreement; (b) all obligations under the Existing Credit
Agreement outstanding on the Effective Date shall in all respects be continuing
and shall be deemed to be Obligations outstanding hereunder; and (c) the
security interests and liens in favor of Lender created under the Security
Documents entered into in connection with the Existing Credit Agreement shall
remain in full force and effect with respect to the Obligations and are hereby
reaffirmed. The parties hereto further acknowledge and agree that this Agreement
constitutes an amendment to the Existing Credit Agreement made under and in
accordance with the terms of Section 12.12 of the Existing Credit Agreement.
Except as expressly set forth in this Agreement or in the other Credit
Documents, (i) this Agreement shall not by implication or otherwise limit,
impair, constitute a waiver of or otherwise affect the rights and remedies of
the under this Agreement or any other Credit Document, and (ii) shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in any provision of any Credit Document.
Except as expressly set forth in this Agreement or in the other Credit
Documents, each and every term, condition, obligation, covenant and agreement
contained in the Credit Documents is hereby ratified and re-affirmed in all
respects and shall continue in full force and effect. Borrower reaffirms its
obligations under the Credit Documents and the validity of the Liens granted by
it pursuant to the Security Documents.

 

12.07.     Calculations; Computations.

 

(a)     The financial statements to be furnished to Lender pursuant hereto shall
be made and prepared in accordance with generally accepted accounting principles
in the United States consistently applied throughout the periods involved
(except as set forth in the notes thereto or as otherwise disclosed in writing
by Borrower to Lender); provided that, (i) except as otherwise specifically
provided herein, all computations and all definitions (including accounting
terms) used in determining compliance with any Section of this Agreement shall
utilize generally accepted accounting principles and policies in conformity with
those used to prepare the audited historical financial statements of Borrower
referred to in Section 7.05(a) and (ii) to the extent expressly provided herein,
certain calculations shall be made on a Pro Forma Basis.

 

62

--------------------------------------------------------------------------------

 

 

(b)     All computations of interest and other Fees hereunder are computed on a
365/360 basis; that is, by applying the ratio of the interest rate over a year
of 360 days, multiplied by the outstanding principal balance, multiplied by the
actual number of days the principal balance is outstanding.

 

12.08.     GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL.

 

(a)     THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
SHALL, EXCEPT AS TO ANY OTHER CREDIT DOCUMENT AS EXPRESSLY SET FORTH THEREIN, BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF
NEBRASKA. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEBRASKA OR
OF THE UNITED STATES FOR THE DISTRICT OF NEBRASKA, IN EACH CASE WHICH ARE
LOCATED IN THE COUNTY OF DOUGLAS. EACH PARTY HERETO HEREBY IRREVOCABLY ACCEPTS
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HERETO HEREBY FURTHER
IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION
OVER SUCH PARTY, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENTS BROUGHT
IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION
OVER SUCH PARTY. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
EACH PARTY HERETO FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF
ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING
OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH
PARTY AT ITS ADDRESS SPECIFIED IN SECTION 12.03, SUCH SERVICE TO BECOME
EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER
OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY
INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

63

--------------------------------------------------------------------------------

 

 

(b)     EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

 

(c)     EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

12.09.     Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with Borrower and Lender.

 

12.10.     Effectiveness. This Agreement shall become effective on the Effective
Date.

 

12.11.     Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

 

12.12.     Amendment or Waiver; Etc. Neither this Agreement nor any other Credit
Document nor any terms hereof or thereof may be changed, waived, discharged or
terminated unless such change, waiver, discharge or termination is in writing
signed by Borrower and Lender.

 

12.13.     Survival. All indemnities set forth herein or in any other Credit
Documents shall survive the execution, delivery and termination of this
Agreement and the Notes and the making and repayment of the Obligations.

 

12.14.     Domicile of Loans. Lender may transfer and carry its Loans at, to or
for the account of any office, Subsidiary or Affiliate of Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 12.14 would, at the time of such
transfer, result in increased costs under Section 1.07, 1.08, 4.02 or 4.04 from
those being charged by Lender prior to such transfer, then Borrower shall not be
obligated to pay such increased costs (although Borrower shall be obligated to
pay any other increased costs of the type described above resulting from any
Change in Law after the date of the respective transfer).

 

64

--------------------------------------------------------------------------------

 

 

12.15.     Register. Borrower hereby designates Lender to serve as its agent,
solely for purposes of this Section 12.15, to maintain a register (the
“Register”) on which it will record the Commitments and the Loans made by
Lender, the amount of any principal or interest due and payable with respect to
such Loans and each repayment in respect of the principal amount, and related
interest amounts of the Loans. Failure to make any such recordation, or any
error in such recordation, shall not affect Borrower’s obligations in respect of
such Loans. Borrower agrees to indemnify Lender from and against any and all
losses, claims, damages and liabilities of whatsoever nature which may be
imposed on, asserted against or incurred by Lender in performing its duties
under this Section 12.15 except to the extent resulting from Lender’s gross
negligence, bad faith or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision). In addition,
Borrower shall have the right, upon its written request to Lender, to review a
copy of the Register at any reasonable time.

 

12.16.     Confidentiality.

 

(a)     Subject to the provisions of clause (b) of this Section 12.16, Lender
agrees that it will maintain the confidentiality of (with the same degree of
care that it uses to protect its own confidential information, but in no event
less than a reasonable degree of care) and will not disclose without the prior
consent of Borrower (other than to its employees, auditors, advisors, Affiliates
or counsel or Lender’s holding or parent company (collectively,
“Representatives”) in its reasonable discretion determines that any such party
should have access to such information, provided such Persons shall be subject
to the provisions of this Section 12.16 to the same extent as such Lender) any
information with respect to Borrower or any of its Subsidiaries which is now or
in the future furnished pursuant to this Agreement or any other Credit Document
and which is designated as confidential by Borrower or that a reasonable person
would consider confidential, provided that Lender may disclose any such
information (i) as has become generally available to the public other than by
virtue of a breach of this Section 12.16(a) by Lender or Representatives of
Lender or becomes available to Lender, or any of its respective Affiliates on a
non-confidential basis from a source other than Borrower that does not owe
Borrower a duty of confidentiality or a fiduciary duty, (ii) as may be required
or appropriate in any report, statement or testimony submitted to any municipal,
state or Federal regulatory body having or claiming to have jurisdiction over
such Lender or to the Federal Reserve Board or the Federal Deposit Insurance
Corporation or similar organizations (whether in the United States or elsewhere)
or their successors, (iii) as may be required or appropriate in respect to any
summons or subpoena or in connection with any litigation, (iv) in order to
comply with any law, order, regulation or ruling applicable to such Lender, (v)
to any other party hereto, (vi) to any actual or prospective direct or indirect
contractual counterparty in any swap, hedge or similar agreement (or to any such
contractual counterparty’s professional advisor), so long as such contractual
counterparty (or such professional advisor) agrees to be bound by an agreement
containing provisions substantially the same as those of this Section 12.16,
(vii) to any prospective or actual transferee or participant in connection with
any contemplated transfer or participation of any of the Notes, Loans or
Commitments or any interest therein by such Lender, provided that such
prospective transferee agrees to be bound by an agreement containing provisions
substantially the same as those of this Section 12.16, and (viii) in connection
with the exercise of remedies hereunder or under any other Credit Document or
any action or proceeding relating to this Agreement or any other Credit Document
or the enforcement of rights hereunder or thereunder.

 

(b)     Borrower hereby acknowledges and agrees that Lender may share with any
of its Affiliates, and such Affiliates may share with such Lender, any
information related to Borrower or any of its Subsidiaries (including, without
limitation, any non-public customer information regarding the creditworthiness
of Borrower and its Subsidiaries), provided such Persons shall be subject to the
provisions of this Section 12.16 to the same extent as such Lender.

 

65

--------------------------------------------------------------------------------

 

 

(c)     Lender acknowledges that (i) the information referred to in this Section
12.16 may include material non-public information; (ii) that it has developed
compliance processes and procedures regarding the use of such information; and
(iii) it will handle any material non-public information in accordance with all
applicable laws, including federal and state securities laws.

 

12.17.     No Fiduciary Duty. Lender, and its Affiliates (collectively, solely
for purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Credit Parties, their stockholders and/or their
Affiliates. Borrower agrees that nothing in the Credit Documents will be deemed
to create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between Lender, on the one hand, and such obligor, its stockholders
or its affiliates on the other. Borrower acknowledges and agrees that (i) the
transactions contemplated by the Credit Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between Lenders, on the one hand, and Borrower, on the other, and
(ii) in connection therewith and with the process leading thereto, (x) no Lender
has assumed an advisory or fiduciary responsibility in favor of Borrower, its
stockholders or its affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether Lender has advised, is
currently advising or will advise Borrower, its stockholders or its Affiliates
on other matters) or any other obligation to Borrower except the obligations
expressly set forth in the Credit Documents and (y) Lender is acting solely as
principal and not as the agent or fiduciary of Borrower, its management,
stockholders, creditors or any other Person. Borrower acknowledges and agrees
that it has consulted its own legal and financial advisors to the extent it
deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto.

 

12.18.     Patriot Act. Lender is subject to the Patriot Act (as hereinafter
defined) and Lender hereby notifies Borrower that pursuant to the requirements
of the Patriot Act (Title III of Pub. L. 107 56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow Lender to identify
Borrower in accordance with the Patriot Act.

 

12.19.     Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among the parties thereto, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

66

--------------------------------------------------------------------------------

 

 

(b)     the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)     a reduction in full or in part or cancellation of any such liability;

 

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

 

(iii)     the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

12.20.      Credit Agreement in Writing. A CREDIT AGREEMENT MUST BE IN WRITING
TO BE ENFORCEABLE UNDER NEBRASKA LAW. TO PROTECT YOU (BORROWER) AND US (LENDER)
FROM ANY MISUNDERSTANDINGS OR DISAPPOINTMENTS, ANY CONTRACT, PROMISE,
UNDERTAKING OR OFFER TO FOREBEAR REPAYMENT OF MONEY OR TO MAKE ANY OTHER
FINANCIAL ACCOMMODATION IN CONNECTION WITH THIS LOAN OF MONEY OR GRANT OR
EXTENSION OF CREDIT, OR ANY AMENDMENT OF, CANCELLATION OF, WAIVER OF, OR
SUBSTITUTION FOR ANY OR ALL OF THE TERMS OR PROVISIONS OF ANY INSTRUMENT OR
DOCUMENT EXECUTED IN CONNECTION WITH THIS LOAN OF MONEY OR GRANT OR EXTENSION OF
CREDIT, MUST BE IN WRITING TO BE EFFECTIVE.

 

[signature page follows]

 

67

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

 

NATIONAL RESEARCH CORPORATION, as Borrower

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kevin R. Karas

 

 

 

Name:

Kevin R. Karas

 

    Title:

Senior Vice President Finance, Chief

Financial Officer, Treasurer and

Secretary

      Address:

1245 Q Street

Lincoln, NE 68508

 

 

 

 

 

FIRST NATIONAL BANK OF OMAHA, as

Lender     

 

 

 

 

 

 

By:

/s/ Nathan S. McKown     

 

 

 

Name:   Nathan S. McKown  

 

 

 

Title:     Director, Corporate Banking Group   

 

 

 

--------------------------------------------------------------------------------

 

 

General Information

 

Document Type

Credit & Loan Agreements

   

Topic(s)

Banking & Finance

   

Transaction Type

Commercial Credit & Loan Arrangements

   

Governing Law

Nebraska

     

First National Bank of Omaha.

Source Document

 

Industry(SIC)

_______________________

   

Law Firms

Koley Jessen P.C., L.L.O.

   

Parties

First National Bank of Omaha, N.A.

   

Schedules

Schedule I – Subsidiaries

Schedule II – Convertible Securities

Schedule III – Indebtedness

Schedule IV – Insurance

Schedule V – Liens

Schedule VI– Investments

   

Exhibits

Exhibit A – Notice of Borrowing

Exhibit B-1 – Amended and Restated Revolving Note

Exhibit B-2 – Amended and Restated Repurchase Term Loan Note

Exhibit B-3 – Amended and Restated Delayed Draw-Down Term Loan Note

Exhibit C – Officer’s Certificate

Exhibit D – Subsidiaries Guaranty

Exhibit E –Solvency Certificate

Exhibit F – Compliance Certificate

 

 

 